EXHIBIT 10.1




EXECUTION COPY


--------------------------------------------------------------------------------



SPARTAN MOTORS, INC.

              

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

              

$10,000,000


4.93% SERIES A SENIOR NOTES DUE NOVEMBER 30, 2010

and

$40,000,000

PRIVATE SHELF FACILITY




Dated as of November 30, 2007




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(Not Part of Agreement)

 

 

Page

 

 

 

1.

AUTHORIZATION OF ISSUE OF NOTES

1

 

 

 

 

1A.

Authorization of Issue of Series A Notes

1

 

1B.

Authorization of Issue of Shelf Notes

2

 

 

 

2.

PURCHASE AND SALE OF NOTES

2

 

 

 

 

2A.

Purchase and Sale of Series A Notes

2

 

2B.

Purchase and Sale of Shelf Notes

2

 

 

 

3.

CONDITIONS OF CLOSING

6

       

3A.

Certain Documents

6

 

3B.

Opinion of Prudential's Special Counsel

8

 

3C.

Opinion of Company's and Guarantors' Counsel

8

 

3D.

Representations and Warranties; No Default; Satisfaction of Conditions

9

 

3E.

Purchase Permitted by Applicable Laws

9

 

3F.

Amendments to Existing Credit Facilities

9

 

3G.

Payment of Fees

9

 

3H.

Fees and Expenses

10

 

3I.

Proceedings

10

 

 

 

4.

PREPAYMENTS

10

       

4A.

Required Prepayments

10

 

4B.

Optional Prepayment With Yield-Maintenance Amount

10

 

4C.

Notice of Optional Prepayment

10

 

4D.

Application of Prepayments

11

 

4E.

Offer to Prepay Notes in the Event of a Change of Control

11

 

4F.

No Acquisition of Notes

12

 

 

 

5.

AFFIRMATIVE COVENANTS

12

       

5A.

Financial Statements

12

 

5B.

Information Required by Rule 144A

14

 

5C.

Inspection of Property

14

 

5D.

Covenant to Secure Notes Equally

14

 

5E.

Compliance with Law

14

 

5F.

Maintenance of Insurance

15

 

5G.

Maintenance of Properties

15

 

5H.

Payment of Taxes

15

 

5I.

Corporate Existence

15

 

5J.

Lines of Business

15

 

5K.

Subsequent Guarantors

15


-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


 

 

Page

 

 

 

6.

NEGATIVE COVENANTS

16

       

6A.

Financial Covenants

16

 

6A(1).

Tangible Net Worth

16

 

6A(2).

Funded Debt Ratio

16

 

6A(3).

Fixed Charge Coverage Ratio

16

 

6B.

Indebtedness

16

 

6C.

Liens

17

 

6D.

Merger; Acquisitions; Etc

18

 

6E.

Disposition of Assets; Etc

19

 

6F.

Nature of Business

19

 

6G.

Investments, Loans and Advances

20

 

6H.

Related Party Transactions

20

 

6I.

Negative Pledge Limitation

20

 

6J.

Inconsistent Agreements

20

 

6K.

Accounting Changes

20

 

6L.

Most Favored Lender Status

20

 

6M.

Subsidiary Restrictions

21

 

6N.

Terrorism Sanctions Regulations

21

 

 

 

7.

EVENTS OF DEFAULT

21

       

7A.

Acceleration

21

 

7B.

Rescission of Acceleration

24

 

7C.

Notice of Acceleration or Rescission

25

 

7D.

Other Remedies

25

 

 

 

8.

REPRESENTATIONS, COVENANTS AND WARRANTIES

25

       

8A(1).

Organization; Subsidiary Preferred Equity

25

 

8A(2).

Power and Authority

25

 

8B.

Financial Statements

26

 

8C.

Actions Pending

26

 

8D.

Outstanding Indebtedness

27

 

8E.

Title to Properties

27

 

8F.

Taxes

27

 

8G.

Conflicting Agreements and Other Matters

27

 

8H.

Offering of Notes

28

 

8I.

Use of Proceeds

28

 

8J.

ERISA

28

 

8K.

Governmental Consent

29

 

8L.

Compliance with Environmental and Other Laws

29

 

8M.

Regulatory Status

29


-ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


 

 

Page

 

 

 

 

8N.

Permits and Other Operating Rights

29

 

8O.

Rule 144A

29

 

8P.

Absence of Financing Statements, etc.

30

 

8Q.

Foreign Assets Control Regulations, Etc.

30

 

8R.

Disclosure

30

 

8S.

Existing Credit Facilities

30

 

8T.

Hostile Tender Offers

31

 

 

 

9.

REPRESENTATIONS OF EACH PURCHASER

31

       

9A.

Nature of Purchase

31

 

9B.

Source of Funds

31

 

 

 

10.

DEFINITIONS; ACCOUNTING MATTERS

33

       

10A.

Yield-Maintenance Terms

33

 

10B.

Other Terms

34

 

10C.

Accounting and Legal Principles, Terms and Determinations

44

 

 

 

11.

MISCELLANEOUS

44

       

11A.

Note Payments

44

 

11B.

Expenses

45

 

11C.

Consent to Amendments

46

 

11D.

Form, Registration, Transfer and Exchange of Notes; Lost Notes

47

 

11E.

Persons Deemed Owners; Participations

47

 

11F.

Survival of Representations and Warranties; Entire Agreement

47

 

11G.

Successors and Assigns

48

 

11H.

Independence of Covenants

48

 

11I.

Notices

48

 

11J.

Payments Due on Non-Business Days

49

 

11K.

Satisfaction Requirement

49

 

11L.

GOVERNING LAW

49

 

11M

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

49

 

11N.

Severability

50

 

11O.

Descriptive Headings; Advice of Counsel; Interpretation; Time of the
Essence


50

 

11P.

Counterparts; Facsimile or Electronic Signatures

50

 

11Q.

Severalty of Obligations

50

 

11R.

Independent Investigation

51

 

11S.

Directly or Indirectly

51

 

11T.

Binding Agreement

51



-iii-

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES

PURCHASER SCHEDULE
INFORMATION SCHEDULE

EXHIBIT A-1

--

FORM OF SERIES A NOTE

EXHIBIT A-2

--

FORM OF SHELF NOTE

EXHIBIT B

--

FORM OF DISBURSEMENT DIRECTION LETTER

EXHIBIT C

--

FORM OF REQUEST FOR PURCHASE

EXHIBIT D

--

FORM OF CONFIRMATION OF ACCEPTANCE

EXHIBIT E-1

--

FORM OF GUARANTY AGREEMENT

EXHIBIT E-2

--

FORM OF CONFIRMATION OF GUARANTY

EXHIBIT F-1

--

FORM OF OPINION OF COMPANY'S AND GUARANTORS'
COUNSEL (SERIES A NOTES)

EXHIBIT F-2

--

FORM OF OPINION OF COMPANY 'S AND GUARANTORS'
COUNSEL (SHELF NOTES)


SCHEDULE 6B

--

EXISTING INDEBTEDNESS

SCHEDULE 6B-2

--

OTHER EXISTING INDEBTEDNESS

SCHEDULE 6C

--

EXISTING LIENS

SCHEDULE 8A(1)

--

SUBSIDIARIES

SCHEDULE 8G

--

AGREEMENTS RESTRICTING INDEBTEDNESS











-iv-

--------------------------------------------------------------------------------




SPARTAN MOTORS, INC.
1165 Reynolds Road
Charlotte, Michigan 48813

 

As of November 30, 2007




Prudential Investment Management, Inc. ("Prudential")

Each of the Purchasers named in
   the Purchaser Schedule attached
   hereto as purchasers of Series A Notes
   (the "Initial Purchasers")

Each other Prudential Affiliate (as hereinafter
   defined) which becomes bound by certain
   provisions of this Agreement as hereinafter
   provided

c/o Prudential Capital Group
Two Prudential Plaza, Suite 5600
Chicago, Illinois 60601

Ladies and Gentlemen:

                    The undersigned, Spartan Motors, Inc., a Michigan
corporation (herein called the "Company"), hereby agrees with you as set forth
below. Reference is made to paragraph 10 hereof for definitions of capitalized
terms used herein and not otherwise defined herein.

          1.          AUTHORIZATION OF ISSUE OF NOTES.

          1A.          Authorization of Issue of Series A Notes. The Company
will authorize the issue of its senior promissory notes (the "Series A Notes")
in the aggregate principal amount of $10,000,000, to be dated the date of issue
thereof, to mature November 30, 2010, to bear interest on the unpaid balance
thereof from the date thereof until the principal thereof shall have become due
and payable at the rate of 4.93% per annum (provided that, during any period
when an Event of Default shall be in existence, at the election of the Required
Holder(s) of the Series A Notes the outstanding principal balance of the Series
A Notes shall bear interest from and after the date of such Event of Default and
until such Event of Default ceases to be in existence at the rate per annum from
time to time equal to the Default Rate) and on overdue payments at the rate per
annum from time to time equal to the Default Rate, and to be substantially in
the form of Exhibit A-1 attached hereto. The terms "Series A Note" and "Series A
Notes" as used herein shall include each Series A Note delivered pursuant to any
provision of this Agreement and each Series A Note delivered in substitution or
exchange for any other Series A Note pursuant to any such provision.


--------------------------------------------------------------------------------




          1B.          Authorization of Issue of Shelf Notes. The Company will
authorize the issue of its additional senior promissory notes (the "Shelf
Notes") in the aggregate principal amount of $40,000,000, to be dated the date
of issue thereof, to mature, in the case of each Shelf Note so issued, no more
than ten years after the date of original issuance thereof, to have an average
life, in the case of each Shelf Note so issued, of no more than seven years
after the date of original issuance thereof, to bear interest on the unpaid
balance thereof from the date thereof at the rate per annum, and to have such
other particular terms, as shall be set forth, in the case of each Shelf Note so
issued, in the Confirmation of Acceptance with respect to such Shelf Note
delivered pursuant to paragraph 2B(5), and to be substantially in the form of
Exhibit A-2 attached hereto. The terms "Shelf Note" and "Shelf Notes" as used
herein shall include each Shelf Note delivered pursuant to any provision of this
Agreement and each Shelf Note delivered in substitution or exchange for any such
Shelf Note pursuant to any such provision. The terms "Note" and "Notes" as used
herein shall include each Series A Note and each Shelf Note. Notes which have
(i) the same final maturity, (ii) the same principal prepayment dates, (iii) the
same principal prepayment amounts (as a percentage of the original principal
amount of each Note), (iv) the same interest rate, (v) the same interest payment
periods and (vi) the same date of issuance (which, in the case of a Note issued
in exchange for another Note, shall be deemed for these purposes the date on
which such Note's ultimate predecessor Note was issued), are herein called a
"Series" of Notes.

          2.          PURCHASE AND SALE OF NOTES.

          2A.          Purchase and Sale of Series A Notes. The Company hereby
agrees to sell to each Initial Purchaser and, subject to the terms and
conditions herein set forth, each Initial Purchaser agrees to purchase from the
Company the aggregate principal amount of Series A Notes set forth opposite such
Initial Purchaser's name on the Purchaser Schedule attached hereto at 100% of
such aggregate principal amount. On November 30, 2007 (herein called the "Series
A Closing Day"), the Company will deliver to each Initial Purchaser at the
offices of Schiff Hardin LLP, at 6600 Sears Tower, Chicago, Illinois, 60606, one
or more Series A Notes registered in such Initial Purchaser's name (or, if
specified in the Purchaser Schedule, in the name of the nominee(s) for such
Initial Purchaser specified in the Purchaser Schedule), evidencing the aggregate
principal amount of Series A Notes to be purchased by such Initial Purchaser and
in the denomination or denominations specified with respect to such Initial
Purchaser in the Purchaser Schedule attached hereto, against payment of the
purchase price thereof by transfer of immediately available funds for credit to
the account or accounts as shall be specified in a letter on the Company's
letterhead, in substantially the form of Exhibit B attached hereto, from the
Company to the Initial Purchasers delivered prior to the Series A Closing Day.

          2B.          Purchase and Sale of Shelf Notes.

          2B(1).          Facility. Prudential is willing to consider, in its
sole discretion and within limits which may be authorized for purchase by
Prudential Affiliates from time to time, the purchase of Shelf Notes pursuant to
this Agreement. The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the "Facility". At any time, the aggregate principal
amount of Shelf Notes stated in paragraph 1B, minus the aggregate principal
amount of Shelf Notes purchased and sold pursuant to this Agreement prior to
such time, minus the aggregate principal

2

--------------------------------------------------------------------------------


amount of Accepted Notes (as hereinafter defined) which have not yet been
purchased and sold hereunder prior to such time, is herein called the "Available
Facility Amount" at such time. NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO
CONSIDER PURCHASES OF SHELF NOTES BY PRUDENTIAL AFFILIATES, THIS AGREEMENT IS
ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY
PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE
SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC
PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A
COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.

          2B(2).          Issuance Period. Shelf Notes may be issued and sold
pursuant to this Agreement until the earlier of (i) the third anniversary of the
date of this Agreement (or if the date of such anniversary is not a Business
Day, the Business Day next preceding such anniversary), (ii) the 30th day after
Prudential shall have given to the Company, or the Company shall have given to
Prudential, a written notice stating that it elects to terminate the issuance
and sale of Shelf Notes pursuant to this Agreement (or if such 30th day is not a
Business Day, the Business Day next preceding such 30th day), (iii) the last
Closing Day after which there is no Available Facility Amount, (iv) the
termination of the Facility under paragraph 7A of this Agreement, and (v) the
acceleration of any Note under paragraph 7A of this Agreement. The period during
which Shelf Notes may be issued and sold pursuant to this Agreement is herein
called the "Issuance Period".

          2B(3).          Request for Purchase. The Company may from time to
time during the Issuance Period make requests for purchases of Shelf Notes (each
such request being herein called a "Request for Purchase"). Each Request for
Purchase shall be made to Prudential by facsimile transmission or overnight
delivery service, and shall (i) specify the aggregate principal amount of Shelf
Notes covered thereby, which shall not be less than $5,000,000 and not be
greater than the Available Facility Amount at the time such Request for Purchase
is made, (ii) specify the principal amounts, final maturities (which shall be no
more than ten years from the date of issuance), average life (which shall be no
more than seven years from the date of issuance), principal prepayment dates (if
any) and amounts and interest payment periods (quarterly or semi-annually in
arrears) of the Shelf Notes covered thereby, (iii) specify the use of proceeds
of such Shelf Notes, (iv) specify the proposed day for the closing of the
purchase and sale of such Shelf Notes, which shall be a Business Day during the
Issuance Period not less than 10 days and not more than 25 days after the making
of such Request for Purchase, (v) specify the number of the account and the name
and address of the depository institution to which the purchase prices of such
Shelf Notes are to be transferred on the Closing Day for such purchase and sale,
(vi) certify that the representations and warranties contained in paragraph 8
are true on and as of the date of such Request for Purchase and that there
exists on the date of such Request for Purchase no Event of Default or Default,
and (vii) be substantially in the form of Exhibit C attached hereto. Each
Request for Purchase shall be in writing and shall be deemed made when received
by Prudential.

          2B(4).          Rate Quotes. Not later than five Business Days after
the Company shall have given Prudential a Request for Purchase pursuant to
paragraph 2B(3), Prudential may, but shall be under no obligation to, provide to
the Company by telephone or facsimile transmission, in

3

--------------------------------------------------------------------------------


each case between 9:30 A.M. and 1:30 P.M. New York City local time (or such
later time as Prudential may elect) interest rate quotes for the several
principal amounts, maturities, principal prepayment schedules and interest
payment periods of Shelf Notes specified in such Request for Purchase. Each
quote shall represent the interest rate per annum payable on the outstanding
principal balance of such Shelf Notes at which a Prudential Affiliate or
Affiliates would be willing to purchase such Shelf Notes at 100% of the
principal amount thereof.

          2B(5).          Acceptance. Within the Acceptance Window with respect
to any interest rate quotes provided pursuant to paragraph 2B(4), the Company
may, subject to paragraph 2B(6), elect to accept such interest rate quotes as to
not less than $5,000,000 aggregate principal amount of the Shelf Notes specified
in the related Request for Purchase. Such election shall be made by an
Authorized Officer of the Company notifying Prudential by telephone or facsimile
transmission within the Acceptance Window that the Company elects to accept such
interest rate quotes, specifying the Shelf Notes (each such Shelf Note being
herein called an "Accepted Note") as to which such acceptance (herein called an
"Acceptance") relates. The day the Company notifies Prudential of an Acceptance
with respect to any Accepted Notes is herein called the "Acceptance Day" for
such Accepted Notes. Any interest rate quotes as to which Prudential does not
receive an Acceptance within the Acceptance Window shall expire, and no purchase
or sale of Shelf Notes hereunder shall be made based on such expired interest
rate quotes. Subject to paragraph 2B(6) and the other terms and conditions
hereof, the Company agrees to sell to a Prudential Affiliate or Affiliates, and
Prudential agrees to cause the purchase by a Prudential Affiliate or Affiliates
of, the Accepted Notes at 100% of the principal amount of such Notes. As soon as
practicable following the Acceptance Day, the Company and each Prudential
Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Exhibit D attached
hereto (herein called a "Confirmation of Acceptance"). If the Company should
fail to execute and return to Prudential within three Business Days following
the Company's receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, Prudential or any Prudential Affiliate may at its election at
any time prior to Prudential's receipt thereof cancel the closing with respect
to such Accepted Notes by so notifying the Company in writing.

          2B(6).          Market Disruption. Notwithstanding the provisions of
paragraph 2B(5), if Prudential shall have provided interest rate quotes pursuant
to paragraph 2B(4) and thereafter prior to the time an Acceptance with respect
to such quotes shall have been notified to Prudential in accordance with
paragraph 2B(5) the domestic market for U.S. Treasury securities or other
financial instruments shall have closed or there shall have occurred a general
suspension, material limitation, or significant disruption of trading in
securities generally on the New York Stock Exchange or in the domestic market
for U.S. Treasury securities or other financial instruments, then such interest
rate quotes shall expire, and no purchase or sale of Shelf Notes hereunder shall
be made based on such expired interest rate quotes. If the Company thereafter
notifies Prudential of the Acceptance of any such interest rate quotes, such
Acceptance shall be ineffective for all purposes of this Agreement, and
Prudential shall promptly notify the Company that the provisions of this
paragraph 2B(6) are applicable with respect to such Acceptance.

          2B(7).          Facility Closings. Not later than 11:30 A.M. (New York
City local time) on the Closing Day for any Accepted Notes, the Company will
deliver to each Purchaser listed in the Confirmation of Acceptance relating
thereto at the offices of Prudential Capital Group, 180

4

--------------------------------------------------------------------------------


North Stetson Street, Suite 5600, Chicago, Illinois 60601, Attention: Law
Department, or at such other place as Prudential may have directed, the Accepted
Notes to be purchased by such Purchaser in the form of one or more Notes in
authorized denominations as such Purchaser may request for each Series of
Accepted Notes to be purchased on the Closing Day, dated the Closing Day and
registered in such Purchaser's name (or in the name of its nominee), against
payment of the purchase price thereof by transfer of immediately available funds
for credit to the Company's account specified in the Request for Purchase of
such Notes. If the Company fails to tender to any Purchaser the Accepted Notes
to be purchased by such Purchaser on the scheduled Closing Day for such Accepted
Notes as provided above in this paragraph 2B(7), or any of the conditions
specified in paragraph 3 shall not have been fulfilled by the time required on
such scheduled Closing Day, the Company shall, prior to 1:00 P.M., New York City
local time, on such scheduled Closing Day notify Prudential (which notification
shall be deemed received by each Purchaser) in writing whether (i) such closing
is to be rescheduled (such rescheduled date to be a Business Day during the
Issuance Period not less than one Business Day and not more than 10 Business
Days after such scheduled Closing Day (the "Rescheduled Closing Day")) and
certify to Prudential (which certification shall be for the benefit of each
Purchaser) that the Company reasonably believes that it will be able to comply
with the conditions set forth in paragraph 3 on such Rescheduled Closing Day and
that the Company will pay the Delayed Delivery Fee in accordance with paragraph
2B(8)(iii) or (ii) such closing is to be canceled. In the event that the Company
shall fail to give such notice referred to in the preceding sentence, Prudential
(on behalf of each Purchaser) may at its election, at any time after 1:00 P.M.,
New York City local time, on such scheduled Closing Day, notify the Company in
writing that such closing is to be canceled. Notwithstanding anything to the
contrary appearing in this Agreement, the Company may not elect to reschedule a
closing with respect to any given Accepted Notes on more than one occasion,
unless Prudential shall have otherwise consented in writing.

          2B(8).          Fees.

          2B(8)(i).          Structuring Fee. [Intentionally omitted.]

          2B(8)(ii).          Issuance Fee. The Company will pay to each
Purchaser in immediately available funds a fee (herein called the "Issuance
Fee") on each Closing Day in an amount equal to 0.10% of the aggregate principal
amount of Shelf Notes sold to such Purchaser on such Closing Day.

          2B(8)(iii).          Delayed Delivery Fee. If the closing of the
purchase and sale of any Accepted Note is delayed for any reason beyond the
original Closing Day for such Accepted Note, the Company will pay to the
Purchaser which shall have agreed to purchase such Accepted Note (a) on the
Cancellation Date or actual closing date of such purchase and sale and (b) if
earlier, the next Business Day following 90 days after the Acceptance Day for
such Accepted Note and on each Business Day following 90 days after the prior
payment hereunder, a fee (herein called the "Delayed Delivery Fee") calculated
as follows:

(BEY - MMY) X DTS/360 X PA

where "BEY" means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; "MMY" means Money Market Yield, i.e., the yield per
annum on a commercial

5

--------------------------------------------------------------------------------


paper investment of the highest quality selected by Prudential and having a
maturity date or dates the same as, or closest to, the Rescheduled Closing Day
or Rescheduled Closing Days for such Accepted Note (a new alternative investment
being selected by Prudential each time such closing is delayed); "DTS" means
Days to Settlement, i.e., the number of actual days elapsed from and including
the original Closing Day for such Accepted Note (in the case of the first such
payment with respect to such Accepted Note) or from and including the date of
the next preceding payment (in the case of any subsequent Delayed Delivery Fee
payment with respect to such Accepted Note) to but excluding the date of such
payment; and "PA" means Principal Amount, i.e., the principal amount of the
Accepted Note for which such calculation is being made. In no case shall the
Delayed Delivery Fee be less than zero. Nothing contained herein shall obligate
any Purchaser to purchase any Accepted Note on any day other than the Closing
Day for such Accepted Note, as the same may be rescheduled from time to time in
compliance with paragraph 2B(7).

          2B(8)(iv).          Cancellation Fee. If the Company at any time
notifies Prudential in writing that the Company is canceling the closing of the
purchase and sale of any Accepted Note, or if Prudential notifies the Company in
writing under the circumstances set forth in the last sentence of paragraph
2B(5) or the penultimate sentence of paragraph 2B(7) that the closing of the
purchase and sale of such Accepted Note is to be canceled, or if the closing of
the purchase and sale of such Accepted Note is not consummated on or prior to
the last day of the Issuance Period (the date of any such notification or the
last day of the Issuance Period, as the case may be, being herein called the
"Cancellation Date"), the Company will pay to the Purchaser which shall have
agreed to purchase such Accepted Note in immediately available funds an amount
(the "Cancellation Fee") calculated as follows:

PI X PA

where "PI" means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and "PA" has the
meaning ascribed to it in paragraph 2B(8)(iii). The foregoing bid and ask prices
shall be as reported by TradeWeb LLC (or, if such data for any reason ceases to
be available through TradeWeb LLC, any publicly available source of similar
market data). Each price shall be based on a U.S. Treasury security having a
part value of $100.00 and shall be rounded to the second decimal place. In no
case shall the Cancellation Fee be less than zero.

          3.          CONDITIONS OF CLOSING. Each Purchaser's obligation to
purchase and pay for the Notes to be purchased by such Purchaser hereunder on
any Closing Day is subject to the satisfaction, on or before such Closing Day,
of the following conditions:

          3A.          Certain Documents. Such Purchaser shall have received
original counterparts or, if satisfactory to such Purchaser, certified or other
copies of all of the following, each duly executed and delivered by the party or
parties thereto, in form and substance satisfactory to such Purchaser dated the
date of the applicable Closing Day unless otherwise indicated, and, on the
applicable Closing Day, in full force and effect with no event having occurred
and being then

6

--------------------------------------------------------------------------------


continuing that would constitute a default thereunder or constitute or provide
the basis for the termination thereof:

          (i)          The Note(s) to be purchased by such Purchaser on such
Closing Day in the form of Exhibit A-1 or Exhibit A-2 hereto, as applicable;

          (ii)          (a) a Guaranty Agreement in favor of the holders of the
Notes in the form of Exhibit E-1 hereto (together with any other guaranty
pursuant to which the Notes are guarantied and which is entered into as
contemplated hereby or by any other Transaction Document, as the same may be
amended, modified or supplemented from time to time in accordance with the
provisions thereof, collectively called the "Guaranty Agreements" and
individually called a "Guaranty Agreement"), made by each Person which is, on
such Closing Day, obligated under a Guarantee with respect to any Indebtedness
of the Company and is not then a party to a Guaranty Agreement, together with an
Officer's Certificate certifying as to all Persons which are then obligated
under a Guarantee with respect to any Indebtedness of the Company and (b) with
respect to any Closing Day other than the Series A Closing Day, a Confirmation
of Guaranty made by each Guarantor as of such Closing Day in the form of Exhibit
E-2 hereto (collectively, the "Confirmation of Guaranty");

          (iii)          a Secretary's Certificate signed by the Secretary or an
Assistant Secretary and one other officer of the Company and each Guarantor
certifying, among other things, (a) as to the names, titles and true signatures
of the officers of the Company or such Guarantor, as the case may be, authorized
to sign the Notes being delivered on such Closing Day and the other documents to
be delivered in connection with this Agreement and the other Transaction
Documents to which the Company or such Guarantor, as the case may be, is a
party, (b) that attached thereto is a true, accurate and complete copy of the
certificate of incorporation or other formation documents of the Company or such
Guarantor, as the case may be, certified by the Secretary of State of the state
of organization of the Company or such Guarantor, as the case may be, as of a
recent date, (c) that attached thereto is a true, accurate and complete copy of
the by-laws, operating agreement or other organizational documents of the
Company or such Guarantor, as the case may be, which were duly adopted and are
in effect as of such Closing Day and have been in effect immediately prior to
and at all times since the adoption of the resolutions referred to in clause
(d), below, (d) that attached thereto is a true, accurate and complete copy of
the resolutions of the board of directors or other managing body of the Company
or such Guarantor, as the case may be, duly adopted at a meeting or by unanimous
written consent of such board of directors or other managing body, authorizing
the execution, delivery and performance of this Agreement, the Notes or other
Transaction Documents to which the Company or such Guarantor, as the case may
be, is a party, being delivered on such Closing Day and the other documents to
be delivered in connection with this Agreement and such other Transaction
Documents to which the Company or such Guarantor, as the case may be, is a
party, and that such resolutions have not been amended, modified, revoked or
rescinded, and are in full force and effect and are the only resolutions of the
shareholders, partners or members of the Company or such Guarantor, as the case
may be, or of such board of directors or other managing body or any committee
thereof relating to the subject matter thereof, (e) this Agreement, the



7

--------------------------------------------------------------------------------


Notes and the other Transaction Documents being delivered on such Closing Day
and the other documents to be delivered in connection with this Agreement and
the other Transaction Documents executed and delivered to such Purchaser by the
Company or such Guarantor, as the case may be, are in the form approved by its
board of directors or other managing body in the resolutions referred to in
clause (d), above and (f) that no dissolution or liquidation proceedings as to
the Company or any Subsidiary have been commenced or are contemplated; provided,
however, that with respect to any Closing Day subsequent to the Series A Closing
Day, if none of the matters certified to in the certificate delivered by the
Company or any Guarantor under this clause (ii) on any prior Closing Day have
changed and the resolutions referred to in sub-clause (d) of this clause (ii)
authorize the execution and delivery of the Notes being delivered on such
subsequent Closing Day, then the Company or such Guarantor, as the case may be,
may, in lieu of the certificate described above, deliver a Secretary's
Certificate signed by its Secretary or Assistant Secretary certifying that there
have been no changes to the matters certified to in the certificate delivered by
the Company delivered on such prior Closing Day under this clause (ii);

          (iv)          a certificate of corporate or other type of entity and
tax good standing for the Company and each of its Subsidiaries from the
Secretary of State of the state of organization of the Company and each such
Subsidiary and of each state in which the Company or any such Subsidiary is
required to be qualified to transact business as a foreign organization, in each
case dated as of a recent date;

          (v)          certified copies of Requests for Information or Copies
(Form UCC-11) or equivalent reports listing all effective financing statements
which name the Company or any Subsidiary (under its present name and previous
names used) as debtor and which are filed in the office of the Secretary of
State (or such other office which is, under the Uniform Commercial Code as in
effect in the applicable jurisdiction, the proper office in which to file a
financing statement under Section 9-501(a)(2) of such Uniform Commercial Code)
of the location (as determined under the Uniform Commercial Code) of the Company
or such Subsidiary, as applicable, together with copies of such financing
statements;

          (vi)          such other certificates, documents and agreements as
such Purchaser may reasonably request.

          3B.          Opinion of Prudential's Special Counsel. Such Purchaser
shall have received from Wiley S. Adams, Vice President and Corporate Counsel of
Prudential, or such other counsel who is acting as special counsel for such
Purchaser in connection with this transaction, a favorable opinion satisfactory
to such Purchaser as to such matters incident to the matters herein contemplated
as it may reasonably request.

          3C.          Opinion of Company's and Guarantors' Counsel. Such
Purchaser shall have received from Warner Norcross & Judd LLP, special counsel
for the Company and the Guarantors (or such other counsel designated by the
Company and acceptable to such Purchaser), a favorable opinion satisfactory to
such Purchaser, dated such Closing Day, and substantially in the form of Exhibit
F-1 attached hereto (in the case of the Series A Notes) or Exhibit F-2

8

--------------------------------------------------------------------------------


attached hereto (in the case of any Shelf Notes) and as to such other matters as
such Purchaser may reasonably request. The Company, by its execution hereof,
hereby requests and authorizes such special counsel to render such opinions and
to allow such Purchaser to rely on such opinions, agrees that the issuance and
sale of any Notes will constitute a reconfirmation of such request and
authorization, and understands and agrees that each Purchaser receiving such an
opinion will and is hereby authorized to rely on such opinion.

          3D.          Representations and Warranties; No Default; Satisfaction
of Conditions. The representations and warranties contained in paragraph 8 shall
be true on and as of such Closing Day, both before and immediately after giving
effect to the issuance of the Notes to be issued on such Closing Day and to the
consummation of any other transactions contemplated hereby; there shall exist on
such Closing Day no Event of Default or Default, both before and immediately
after giving effect to the issuance of the Notes to be issued on such Closing
Day and to the consummation of any other transactions contemplated hereby; the
Company and each Guarantor shall have performed all agreements and satisfied all
conditions required under this Agreement to be performed or satisfied on or
before such Closing Day; and the Company and each Guarantor shall have delivered
to such Purchaser an Officer's Certificate, dated such Closing Day, to each such
effect.

          3E.          Purchase Permitted by Applicable Laws. The purchase of
and payment for the Notes to be purchased by such Purchaser on such Closing Day
on the terms and conditions herein provided (including the use of the proceeds
of such Notes by the Company) shall not violate any applicable law or
governmental regulation (including, without limitation, Section 5 of the
Securities Act or Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and shall not subject such Purchaser to any tax, penalty,
liability or other onerous condition under or pursuant to any applicable law or
governmental regulation, and such Purchaser shall have received such
certificates or other evidence as it may request to establish compliance with
this condition. All necessary authorizations, consents, approvals, exceptions or
other actions by or notices to or filings with any court or administrative or
governmental body or other Person required in connection with the execution,
delivery and performance of this Agreement and the Notes to be issued on such
Closing Day or the consummation of the transactions contemplated hereby or
thereby shall have been issued or made, shall be final and in full force and
effect and shall be in form and substance satisfactory to such Purchaser.

          3F.          Amendments to Existing Credit Facilities. On or before
the Series A Closing Day, the Company and JP Morgan and the Company and Charter
One Bank, N.A., shall have each entered into amendments to or consents under the
Existing Credit Facilities to, among other things, permit the Indebtedness
evidenced by the Notes, the Guaranty Agreement and the provisions of paragraph
6C hereof, each such amendment or consent shall be in full force and effect, and
the Company shall have delivered a correct and complete copy of each such
amendment or consent to Prudential and such Purchaser, certified by an Officer's
Certificate dated as of the Series A Closing Day.

          3G.          Payment of Fees. The Company shall have paid to such
Purchaser in immediately available funds any fees due it pursuant to or in
connection with this Agreement, any Issuance Fee due pursuant to paragraph
2B(8)(ii) (including with respect to the Series A Notes) and any Delayed
Delivery Fee due pursuant to paragraph 2B(8)(iii).


9

--------------------------------------------------------------------------------




          3H.          Fees and Expenses. Without limiting the provisions of
paragraph 11B hereof, the Company shall have paid the reasonable fees, charges
and disbursements of any special counsel to the Purchasers in connection with
this Agreement or the transactions contemplated hereby.

          3I.          Proceedings. All corporate and other proceedings taken or
to be taken in connection with the transactions contemplated hereby and all
documents incident thereto shall be satisfactory in substance and form to such
Purchaser, and such Purchaser shall have received all such counterpart originals
or certified or other copies of such documents as it may reasonably request.

          4.          PREPAYMENTS. The Series A Notes shall be subject to
prepayment only with respect to the required prepayments specified in paragraph
4E, the optional prepayments permitted by paragraph 4B, and upon acceleration
pursuant to paragraph 7A. Any Shelf Notes shall be subject to prepayment only
with respect to the required prepayments specified in paragraph 4A(2) and
paragraph 4E, the optional prepayments permitted by paragraph 4B, and upon
acceleration pursuant to paragraph 7A.

          4A.          Required Prepayments.

          4A(1).          No Scheduled Required Prepayments of Series A Notes.
The Series A Notes shall not be subject to any scheduled required prepayments.
The outstanding principal amount of the Series A Notes, together with any
accrued and unpaid interest thereon, shall become due on November 30, 2010, the
maturity date of the Series A Notes.

          4A(2).          Required Prepayments of Shelf Notes. Each Series of
Shelf Notes shall be subject to required prepayments, if any, set forth in the
Notes of such Series.

          4B.          Optional Prepayment With Yield-Maintenance Amount. The
Notes of each Series shall be subject to prepayment, in whole at any time or
from time to time in part (in integral multiples of $1,000,000 and in a minimum
amount of $5,000,000 on any one occurrence), at the option of the Company, at
100% of the principal amount so prepaid plus interest thereon to the prepayment
date and the Yield-Maintenance Amount, if any, with respect to each such Note.
Any partial prepayment of a Series of Notes pursuant to this paragraph 4B shall
be applied in satisfaction of required payments of principal thereof (including
the required payment of principal due upon the maturity thereof) in inverse
order of their scheduled due dates.

          4C.          Notice of Optional Prepayment. The Company shall give the
holder of each Note of a Series to be prepaid pursuant to paragraph 4B
irrevocable written notice of such prepayment not less than 10 Business Days
prior to the prepayment date (which shall be a Business Day), specifying such
prepayment date and the aggregate principal amount of the Notes of such Series,
and the Notes of such Series held by such holder, to be prepaid on such date,
and stating that such prepayment is to be made pursuant to paragraph 4B. Notice
of prepayment having been given as aforesaid, the principal amount of the Notes
specified in such notice, together with interest thereon to the prepayment date
and together with the Yield-Maintenance Amount, if any, with respect thereto,
shall become due and payable on such prepayment date. The Company shall, on or
before the day on which it gives written notice of any prepayment

10

--------------------------------------------------------------------------------


pursuant to paragraph 4B, give telephonic notice of the principal amount of the
Notes to be prepaid and the prepayment date to each Significant Holder which
shall have designated a recipient of such notices in the Purchaser Schedule
attached hereto or the applicable Confirmation of Acceptance or by notice in
writing to the Company.

          4D.          Application of Prepayments. In the case of each
prepayment of less than the entire outstanding principal amount of all Notes of
any Series pursuant to paragraphs 4A(2) or 4B, the principal amount so prepaid
shall be allocated pro rata to all Notes of such Series at the time outstanding
in proportion to the respective outstanding principal amounts thereof.

          4E.          Offer to Prepay Notes in the Event of a Change of
Control.

          4E(1).          Notice of Change of Control. The Company will, at
least 30 days prior to any Change of Control, give written notice of such Change
of Control to each holder of the Notes. Such notice shall contain and constitute
an offer to prepay the Notes as described in paragraph 4E(3) and shall be
accompanied by the certificate described in paragraph 4E(6).

          4E(2).          Notice of Acceptance of Offer under Paragraph 4E(1).
If the Company shall at any time receive an acceptance to an offer to prepay
Notes under paragraph 4E(1) from some, but not all, of the holders of the Notes,
then the Company will, within two Business Days after the receipt of such
acceptance, give written notice of such acceptance to each other holder of the
Notes.

          4E(3).          Offer to Prepay Notes. The offer to prepay Notes
contemplated by paragraph 4E(1) shall be an offer to prepay, in accordance with
and subject to this paragraph 4E, all, but not less than all, of the Notes held
by each holder (in this case only, "holder" in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) at the time of the occurrence of the Change of Control.

          4E(4).          Rejection; Acceptance. A holder of Notes may accept or
reject the offer to prepay made pursuant to this paragraph 4E by causing a
notice of such acceptance or rejection to be delivered to the Company prior to
the prepayment date. A failure by a holder of Notes to so respond to an offer to
prepay made pursuant to this paragraph 4E shall be deemed to constitute an
acceptance of such offer by such holder.

          4E(5).          Prepayment. Prepayment of the Notes to be prepaid
pursuant to this paragraph 4E shall be at 100% of the principal amount of such
Notes, together with interest on such Notes accrued to the date of prepayment
and the Yield-Maintenance Amount, if any, with respect thereto. The prepayment
shall be made at the time of the occurrence of the Change of Control.

          4E(6).          Officer's Certificate. Each offer to prepay the Notes
pursuant to this paragraph 4E shall be accompanied by a certificate, executed by
a Responsible Officer of the Company and dated the date of such offer,
specifying (i) the proposed prepayment date (which shall be the date of the
Change of Control), (ii) that such offer is made



11

--------------------------------------------------------------------------------


pursuant to this paragraph 4E, (iii) the principal amount of each Note offered
to be prepaid, (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the prepayment date, (v) that the conditions of this
paragraph 4E have been fulfilled, and (vi) in reasonable detail, the nature and
anticipated date of the Change of Control.

          4F.          No Acquisition of Notes. The Company shall not, and shall
not permit any of its Subsidiaries or Affiliates to, prepay or otherwise retire
in whole or in part prior to their stated final maturity (other than by
prepayment pursuant to paragraph 4A(2) or 4B, upon acceptance of an offer to
prepay pursuant to paragraph 4E, or upon acceleration of such final maturity
pursuant to paragraph 7A), or purchase or otherwise acquire, directly or
indirectly, Notes of any Series held by any holder unless the Company or such
Subsidiary or Affiliate shall have offered to prepay or otherwise retire or
purchase or otherwise acquire, as the case may be, the same proportion of the
aggregate principal amount of Notes of such Series held by each other holder of
Notes of such Series at the time outstanding upon the same terms and conditions.
Any Notes so prepaid or otherwise retired or purchased or otherwise acquired by
the Company or any of its Subsidiaries or Affiliates shall not be deemed to be
outstanding for any purpose under this Agreement.

          5.          AFFIRMATIVE COVENANTS. During the Issuance Period and so
long thereafter as any Note is outstanding and unpaid, the Company covenants as
follows:

          5A.          Financial Statements. The Company covenants that it will
deliver to each Significant Holder in duplicate:

          (i)          as soon as practicable and in any event within 45 days
after the end of each quarterly period (other than the last quarterly period) in
each fiscal year, consolidated statements of income, stockholders' equity and
cash flows of the Company and its Subsidiaries for the period from the beginning
of the current fiscal year to the end of such quarterly period, and a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such quarterly period, setting forth in each case in comparative form figures
for the corresponding period in the preceding fiscal year, all in reasonable
detail, prepared in accordance with generally accepted accounting principles
applicable to quarterly financial statements and certified by an authorized
financial officer of the Company as fairly presenting, in all material respects,
the financial position of the Company and its Subsidiaries and their results of
operations and cash flows, subject to changes resulting from year-end
adjustments;

          (ii)          as soon as practicable and in any event within 90 days
after the end of each fiscal year, consolidated and, if provided to any holder
of any Indebtedness of the Company, consolidating statements of income and cash
flows and a consolidated statement of stockholders' equity of the Company and
its Subsidiaries for such year, and a consolidated and, if provided to any
holder of any Indebtedness of the Company, consolidating balance sheet of the
Company and its Subsidiaries as at the end of such year, setting forth in each
case in comparative form corresponding consolidated figures from the preceding
annual audit, all in reasonable detail, prepared in accordance with generally
accepted accounting principles and, as to the consolidated statements,
accompanied by an unqualified opinion thereon of independent public accountants
of



12

--------------------------------------------------------------------------------


recognized national standing selected by the Company and acceptable to the
Required Holder(s), which unqualified opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the Company and its Subsidiaries and the results of their operations and cash
flows and have been prepared in accordance with generally accepted accounting
principles, that the examination of such accountants in connection with such
financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in such circumstances, and shall be without limitation as to the scope
of the audit, and, as to the consolidating statements, certified by an
authorized financial officer of the Company;

          (iii)          if delivered to any holder of any Indebtedness of the
Company, concurrently with such delivery, copies of financial statement
projections for the Company and its Subsidiaries for the following fiscal year
in form and detail reasonably satisfactory to the Required Holders;

          (iv)          promptly and in any event within three calendar days
after becoming aware of the occurrence of any development in the business or
affairs of the Company, any Guarantor or any of their respective Subsidiaries
which has resulted in or which is likely in the reasonable judgment of the
Company or any Guarantor, to result in a Material Adverse Effect, a statement of
the chief financial officer of the Company setting forth details of such
development and the action which the Company has taken and proposes to take with
respect thereto;

          (v)          promptly upon receipt thereof, a copy of each report
submitted to the Company or any Subsidiary by independent accountants in
connection with any annual, interim or special audit made by them of the books
of the Company or any Subsidiary;

          (vi)          upon request, copies of all notices, reports, financial
statements or other communications given to any lender under any Existing Credit
Facility, excluding routine borrowing requests; and

          (vii)          with reasonable promptness, such other information as
such Significant Holder may reasonably request.

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each Significant Holder an Officer's
Certificate demonstrating (with computations in reasonable detail) compliance by
the Company and its Subsidiaries with the provisions of paragraphs 6A, 6B, 6C,
6E and 6G and stating that there exists no Event of Default or Default, or, if
any Event of Default or Default exists, specifying the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto. Together with each delivery of financial statements required by clause
(ii) above, the Company will deliver to each Significant Holder a certificate of
such accountants stating that, in making the audit necessary for their report on
such financial statements, they have obtained no knowledge of any Event of
Default or Default, or, if they have obtained knowledge of any Event of Default
or Default, specifying the nature and period of existence thereof. Such
accountants, however, shall not be liable to anyone by reason of their failure
to obtain knowledge of any Event of Default or

13

--------------------------------------------------------------------------------


Default which would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards. The Company also
covenants that immediately after any Responsible Officer obtains knowledge of an
Event of Default or Default, it will deliver to each Significant Holder an
Officer's Certificate specifying the nature and period of existence thereof and
what action the Company proposes to take with respect thereto.

          5B.          Information Required by Rule 144A. The Company covenants
that it will, upon the request of the holder of any Note, provide such holder,
and any qualified institutional buyer designated by such holder, such financial
and other information as such holder may reasonably determine to be necessary in
order to permit compliance with the information requirements of Rule 144A under
the Securities Act in connection with the resale of Notes, except at such times
as the Company is subject to and in compliance with the reporting requirements
of section 13 or 15(d) of the Exchange Act. For the purpose of this paragraph
5B, the term "qualified institutional buyer" shall have the meaning specified in
Rule 144A under the Securities Act.

          5C.          Inspection of Property. The Company covenants that it
will permit any Person designated by any Significant Holder in writing, at such
Significant Holder's expense if no Default or Event of Default exists and at the
Company's expense if a Default or an Event of Default exists, to visit and
inspect any of the properties of the Company and its Subsidiaries, to examine
the corporate books and financial records of the Company and its Subsidiaries
and make copies thereof or extracts therefrom and to discuss the affairs,
finances and accounts of any of such corporations with the principal officers of
the Company and its independent public accountants, all at such reasonable times
and as often as such Significant Holder may reasonably request.

          5D.          Covenant to Secure Notes Equally. The Company covenants
that, if it or any Subsidiary shall create or assume any Lien upon any of its
property or assets, whether now owned or hereafter acquired, other than Liens
permitted by the provisions of paragraph 6C (unless prior written consent to the
creation or assumption thereof shall have been obtained pursuant to paragraph
11C), it will make or cause to be made effective provision whereby the Notes
will be secured by such Lien equally and ratably with any and all other
Indebtedness thereby secured so long as any such other Indebtedness shall be so
secured; provided that the creation and maintenance of such equal and ratable
Lien shall not in any way limit or modify the right of the holders of the Notes
to enforce the provisions of paragraph 6C.

          5E.          Compliance with Law. The Company covenants that it will,
and will cause each of its Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, environmental laws, and will obtain and maintain in full
force and effect all licenses, certificates, permits, franchises, operating
rights and other authorizations from federal, state, foreign, regional,
municipal and other local regulatory bodies or administrative agencies or
governmental bodies having jurisdiction over the Company and its Subsidiaries or
any of their respective properties necessary to the ownership, operation or
maintenance of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in full force and effect such licenses, certificates,
permits, franchises, operating rights and other authorizations

14

--------------------------------------------------------------------------------


could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

          5F.          Maintenance of Insurance. The Company covenants that it
will, and will cause each of its Subsidiaries to, maintain, with financially
sound and reputable insurers, insurance with respect to their respective
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts as is customary in the case of entities
of established reputations engaged in the same or similar and similarly situated
business.

          5G.          Maintenance of Properties. The Company covenants that it
will, and will cause each of its Subsidiaries to, maintain and keep, or cause to
be maintained and kept, their respective properties in good repair, working
order and condition (other than ordinary wear and tear), and from time to time
make, or cause to be made, all needful and proper repairs, renewals and
replacements thereto, so that the business carried on in connection therewith
may be properly conducted at all times, provided that this paragraph 5G shall
not prevent the Company or any Subsidiary from discontinuing the operation and
the maintenance of any of its properties if such discontinuance is desirable in
the conduct of its business and such discontinuance could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

          5H.          Payment of Taxes. The Company covenants that it will, and
will cause each of its Subsidiaries to, file all income tax or similar tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges or levies payable by any of them, and to pay
and discharge all amounts payable for work, labor and materials, in each case to
the extent such taxes, assessments, charges, levies and amounts payable have
become due and payable and before they have become delinquent, provided that
neither the Company nor any Subsidiary need pay any such tax, assessment,
charge, levy or amount payable if (i) the amount, applicability or validity
thereof is being actively contested by the Company or such Subsidiary on a
timely basis in good faith and in appropriate proceedings, and the Company or
such Subsidiary has established adequate reserves therefor in accordance with
generally accepted accounting principles on the books of the Company or such
Subsidiary or (ii) the nonpayment of all such taxes, assessments, charges,
levies and amounts payable in the aggregate could not reasonably be expected to
have a Material Adverse Effect.

          5I.          Corporate Existence. The Company will at all times
preserve and keep in full force and effect its corporate existence. Subject to
paragraph 6D, the Company will at all times preserve and keep in full force and
effect the corporate, limited liability company or partnership, as the case may
be, existence of each of its Subsidiaries (unless merged into the Company or a
Wholly-Owned Subsidiary), unless the termination of or failure to preserve and
keep in full force and effect such corporate existence, could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

          5J.          Lines of Business. The Company covenants that it will
not, and it will not permit any Subsidiary of the Company to, engage in any
business if, as a result thereof, the general nature of the businesses of the
Company and its Subsidiaries, taken as a whole, would be substantially changed
from the businesses of the Company and its Subsidiaries as conducted as of the
Series A Closing Day.


15

--------------------------------------------------------------------------------




          5K.          Subsequent Guarantors. If any Person that is not then
party to the Guaranty Agreement at any time becomes obligated under a Guarantee
with respect to any other Indebtedness of the Company, the Company shall cause
such Person at such time to execute and deliver to Prudential and the holders of
the Notes a joinder to the Guaranty Agreement in the form attached as Exhibit A
to the Guaranty Agreement, accompanied by a certificate of the Secretary or
Assistant Secretary of such Person certifying such Person's charter and by-laws
(or comparable governing documents), resolutions of the board of directors (or
comparable governing body) of such Person authorizing the execution and delivery
of such joinder to the Guaranty Agreement and incumbency and specimen signatures
of the officers of such Person executing such documents and such instruments and
documents as Prudential or the Required Holder(s) shall request in connection
therewith and an opinion of counsel in form and substance acceptable to
Prudential and the Required Holder(s) as to the enforceability of the Guaranty
Agreement against such Person.

          6.          NEGATIVE COVENANTS. During the Issuance Period and so long
thereafter as any Note or other amount due hereunder is outstanding and unpaid,
the Company covenants as follows:

          6A.          Financial Covenants.

          6A(1).          Tangible Net Worth. The Company will not permit or
suffer the Consolidated Tangible Net Worth of the Company and its Subsidiaries
at any time to be less than the sum of (i) $75,000,000, plus (ii) 50% of the
Consolidated net income of the Company and its Subsidiaries for each completed
fiscal year of the Company, commencing with the fiscal year ending December 31,
2008 and each fiscal year ending thereafter, provided that if such net income is
negative in any such fiscal year of the Company, the amount added for such
fiscal year shall be zero and such amount shall not reduce the amount added
pursuant to any other fiscal year.

          6A(2).          Funded Debt Ratio. The Company will not permit or
suffer the Funded Debt Ratio at any time to exceed 2.25 to 1.0.

          6A(3).          Fixed Charge Coverage Ratio. The Company will not
permit or suffer the ratio of (a) EBITDA to (b) the sum of (i) Fixed Charges
plus (ii) an amount equal to 50% of the depreciation expense for the Company and
its Subsidiaries, in each case calculated for the four consecutive fiscal
quarters then ending, to be less than 1.25 to 1.00, all as determined in
accordance with generally accepted accounting principles.

          6B.          Indebtedness. The Company will not, and will not permit
any Subsidiary to, create, incur, assume or in any manner become liable in
respect of, or suffer to exist, any Indebtedness other than:

                    (i)          Indebtedness under the Notes;

                    (ii)          Indebtedness described in Schedule 6B hereto,
having the same terms as those existing on the date of this Agreement, but no
increase in the principal amount thereof;


16

--------------------------------------------------------------------------------




                    (iii)          Indebtedness in aggregate outstanding
principal amount not exceeding $1,500,000 which is secured by one or more Liens
permitted by paragraph 6C(v) hereof;

                    (iv)          Indebtedness of any Subsidiary of the Company
owing to the Company or to any other Subsidiary of the Company;

                    (v)          Indebtedness in aggregate outstanding
capitalized amount not exceeding $1,000,000 constituting obligations as lessee
under any Capitalized Lease;

                    (vi)          Interest rate or currency swaps, rate caps or
other similar transactions, provided that none of the foregoing is entered into
for speculative purposes;

                    (vii)          The Indebtedness described in Schedule 6B-2
hereto, having the same terms as those existing on October 20, 1998, provided
that no increase in the amount thereof, as the amount thereof is reduced from
time to time, shall be permitted; and

                    (viii)          unsecured Indebtedness under the Credit
Agreement;

                    (ix)          unsecured Indebtedness under the Term Loan
Agreement; and

                    (x)          Other unsecured Indebtedness in an aggregate
amount not exceeding $10,000,000 at any time outstanding.

          6C.          Liens. The Company will not, and will not permit any
Subsidiary to, create, incur or suffer to exist any Lien on any of the assets,
rights, revenues or property, real, personal or mixed, tangible or intangible,
whether now owned or hereafter acquired, of the Company or any of its
Subsidiaries, other than:

                    (i)          Liens for taxes not delinquent or for taxes
being contested in good faith by appropriate proceedings and as to which
adequate financial reserves have been established on its books and records in
accordance with generally accepted accounting principles;

                    (ii)          Liens (other than any Lien imposed by ERISA or
any Environmental Law) created and maintained in the ordinary course of business
which are not material in the aggregate, and which would not have a Material
Adverse Effect and which constitute (A) pledges or deposits under worker's
compensation laws, unemployment insurance laws or similar legislation, (B) good
faith deposits in connection with bids, tenders, contracts or leases to which
the Company or any of its Subsidiaries is a party for a purpose other than
borrowing money or obtaining credit, including rent security deposits, (C) liens
imposed by law, such as those of carriers, warehousemen and mechanics, if
payment of the obligation secured thereby is not yet due, (D) Liens securing
taxes, assessments or other governmental charges or levies not yet subject to
penalties for nonpayment, and (E) pledges or deposits to secure public or
statutory obligations of the Company or any of its Subsidiaries, or surety,
customs or appeal bonds to which the Company or any of its Subsidiaries is a
party;

                    (iii)          Liens affecting real property which
constitute minor survey exceptions or defects or irregularities in title, minor
encumbrances, easements or reservations of, or rights of others for, rights of
way, sewers, electric lines, telegraph and telephone lines and other similar

17

--------------------------------------------------------------------------------


purposes, or zoning or other restrictions as to the use of such real property,
provided that all of the foregoing, in the aggregate, do not at any time
materially detract from the value of said properties or materially impair their
use in the operation of the businesses of the Company or any of its
Subsidiaries;

                    (iv)          Liens granted by Road Rescue, Inc. in favor of
Ford Motor Credit hereto may be suffered to exist upon the same terms as those
existing on August 30, 2007 and no modification thereof shall be permitted, and
provided that the aggregate outstanding amount secured by all such Liens shall
not exceed $2,500,000 at any time;

                    (v)          Liens created to secure payment of a portion of
the purchase price of, or existing at the time of acquisition of, any tangible
fixed asset acquired by the Company or any of its Subsidiaries may be created or
suffered to exist upon such fixed asset if the outstanding principal amount of
the Indebtedness secured by such Lien does not at any time exceed the purchase
price paid by the Company or such Subsidiary for such fixed asset and the
aggregate principal amount of all Indebtedness secured by such Liens does not
exceed $1,000,000, provided that such Lien does not encumber any other asset at
any time owned by the Company or such Subsidiary, and provided, further, that
not more than one such Lien shall encumber such fixed asset at any one time;

                    (vi)          Liens granted by Luverene Fire Apparatus Co.,
Ltd., now known as Crimson Fire, Inc., successor by merger with Quality
Manufacturing, Inc., in favor of Mercedes Benz in connection with a credit line
not to exceed $1,500,000 for the funding of Freightliner chassis with 180 day
interest free terms, provided that the aggregate amount secured thereby does not
exceed $1,500,000 and such Liens attach only to the Freightliner chassis
financed under such credit line;

                    (vii)          Liens in favor of the Company or any of its
Subsidiaries as security for Indebtedness permitted by paragraph 6B(iv);

                    (viii)          the interest or title of a lessor under any
lease otherwise permitted under this Agreement with respect to the property
subject to such lease to the extent performance of the obligations of the
Company or its Subsidiary thereunder are not delinquent;

                    (ix)          Other Liens granted by the Company and its
Subsidiaries, provided that the aggregate outstanding amount secured by all such
Liens shall not exceed $500,000 at any time; and

                    (x)          Liens described on Schedule 6C hereto may be
suffered to exist upon the same terms as those existing on the date hereof, but
no extension or renewal thereof shall be permitted.

          Notwithstanding the foregoing, no Lien securing the obligations of the
Company or any Subsidiary under or with respect to an Existing Credit Facility
or under any other working capital credit facility which would otherwise be
permitted by clause (ix) above shall be permitted.

          6D.          Merger; Acquisitions; Etc. The Company will not, and will
not permit any Subsidiary to, purchase or otherwise acquire, whether in one or a
series of transactions, directly

18

--------------------------------------------------------------------------------


or indirectly, all or a substantial portion of the business assets, rights,
revenues or property, real, personal or mixed, tangible or intangible, of any
Person, or all or a substantial portion of the Capital Stock of or other
ownership interest in any other Person (an "Acquisition"); nor merge or
consolidate or amalgamate with any other Person or take any other action having
a similar effect; provided, however, that this paragraph 6D shall not prohibit
any merger or acquisition if (i) such merger involves the Company, the Company
shall be the surviving or continuing corporation thereof, (ii) immediately
before and after giving effect such merger or acquisition, no Default or Event
of Default shall exist or shall have occurred and be continuing and the
representations and warranties contained in paragraph 8 and in the other
Transaction Documents shall be true and correct on and as of the date thereof
(both before and after such merger or acquisition is consummated) as if made on
the date such merger or acquisition is consummated, (iii) at least 10 Business
Days' prior to the consummation of such merger or acquisition, the Company shall
have provided to the holders of the Notes a certificate of the Chief Financial
Officer or Treasurer of the Company (attaching pro forma computations acceptable
to the Required Holders to demonstrate compliance with all financial covenants
hereunder), each stating that such merger or acquisition complies with this
paragraph 6D, all laws and regulations and that any other conditions under this
Agreement relating to such transaction have been satisfied, and such certificate
shall contain such other information and certifications as requested by the
Required Holders and be in form and substance satisfactory to the Required
Holders, (iv) at least 10 Business Days' prior to the consummation of such
merger or acquisition, the Company shall have delivered all acquisition
documents and other agreements and documents relating to such merger or
acquisition, and the Required Holders shall have completed a satisfactory review
thereof and completed such other due diligence satisfactory to the Required
Holders, (v) the Company shall, at least 10 Business Days prior to the
consummation of merger or acquisition, provide such other certificates and
documents as requested by the Required Holders in form and substance
satisfactory to the Required Holders, (vi) the target of such merger or
acquisition is in the same line of business as the Company and (vii) such merger
or acquisition is not opposed by the board of directors (or similar governing
body) of the selling person or the person whose equity interests are to be
acquired, unless the Require Holders consent to such merger or acquisition.

          6E.          Disposition of Assets; Etc. The Company will not, and
will not permit any Subsidiary to, sell, lease, license, transfer, assign or
otherwise dispose of any material portion of its business, assets, rights,
revenues or property, real, personal or mixed, tangible or intangible, whether
in one or a series of transactions, other than inventory sold in the ordinary
course of business upon customary credit terms and sales of scrap or obsolete
material or equipment, provided, however, that this paragraph 6E shall not
prohibit any such sale, lease, license, transfer, assignment or other
disposition if the aggregate book value (disregarding any write-downs of such
book value other than ordinary depreciation and amortization) of all of the
business, assets, rights, revenues and property disposed of after August 30,
2007 shall be less than 10% percent of such aggregate book value of the total
assets of the Company or such Subsidiary, as the case may be, as of August 30,
2007 and if, immediately before and after such transaction, no Default or Event
of Default shall exist or shall have occurred and be continuing.

          6F.          Nature of Business. The Company will not, and will not
permit any Subsidiary to, make any substantial change in the nature of its
business from that engaged in on the date of this Agreement or engage in any
other businesses other than those in which it is engaged on the

19

--------------------------------------------------------------------------------


date of this Agreement.

          6G.          Investments, Loans and Advances. The Company will not,
and will not permit any Subsidiary to, purchase or otherwise acquire any Capital
Stock of or other ownership interest in, or debt securities of or other
evidences of Indebtedness of, any other Person; nor make any loan or advance of
any of its funds or property or make any other extension of credit to, or make
any investment or acquire any interest whatsoever in, any other Person; nor
incur any Guarantee; other than (i) extensions of trade credit made in the
ordinary course of business on customary credit terms and commission, travel and
similar advances made to officers and employees in the ordinary course of
business, and (ii) commercial paper of any United States issuer having the
highest rating then given by Moody's Investors Service, Inc., or Standard &
Poor's Ratings Group (a division of the McGraw-Hill Companies, Inc.), direct
obligations of and obligations fully guaranteed by the United States of America
or any agency or instrumentality thereof, or certificates of deposit of any
commercial bank which is a member of the Federal Reserve System and which has
capital, surplus and undivided profit (as shown on its most recently published
statement of condition) aggregating not less than $100,000,000, provided,
however, that each of the foregoing investments has a maturity date not later
than 180 days after the acquisition thereof by the Company or any of its
Subsidiaries, and (iii) investments, loans and advances to Guarantors which are
Wholly-Owned Subsidiaries of the Company.

          6H.          Related Party Transactions. The Company covenants that it
will not, and will not permit any Subsidiary to, enter into, or otherwise be a
party to, directly or indirectly, any transaction (including, without
limitation, the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Related Party, except pursuant to the
reasonable requirements of the Company's or such Subsidiary's business and on
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm's length transaction with a Person
not a Related Party.

          6I.          Negative Pledge Limitation. The Company will not, and
will not permit any Subsidiary to, enter into, become a party to, enter into any
agreement with any Person other than the holders of the Notes pursuant hereto
which prohibits or limits the ability of the Company or any Subsidiary to
create, incur, assume or suffer to exist any Lien upon any of its assets,
rights, revenues or property, real, personal or mixed, tangible or intangible,
whether now owned or hereafter acquired, other than the limitations set forth in
the Existing Credit Facilities.

          6J.          Inconsistent Agreements. The Company will not, and will
not permit any Subsidiary to, enter into any agreement containing any provision
which would be violated or breached by this Agreement or any of the transactions
contemplated hereby or by performance by the Company or any of its Subsidiaries
or any Guarantor of its obligations in connection therewith.

          6K.          Accounting Changes. The Company will not, and will not
permit any Subsidiary to, change its fiscal year or make any significant changes
(i) in accounting treatment and reporting practices except as permitted by
generally accepted accounting principles and disclosed to the holders of the
Notes, or (ii) in tax reporting treatment except as permitted by law and
disclosed to the holders of the Notes.


20

--------------------------------------------------------------------------------




          6L.          Most Favored Lender Status. If the Company or any
Subsidiary amends any agreement evidencing Indebtedness of the Company or any
Subsidiary to include one or more Additional Covenants or Additional Defaults or
shall enter into, assume or otherwise become bound by or obligated under any
such agreement with respect to any Indebtedness of the Company or any Subsidiary
that contains one or more Additional Covenants or Additional Defaults, the terms
of this Agreement shall, without any further action on the part of the Company
or any of the holders of the Notes, be deemed to be amended automatically to
include each Additional Covenant and each Additional Default contained in such
agreement. The Company further covenants to promptly execute and deliver at its
expense (including the reasonable fees and expenses of counsel for the holders
of the Notes) an amendment to this Agreement in form and substance satisfactory
to the Required Holder(s) evidencing the amendment of this Agreement to include
such Additional Covenants and Additional Defaults, provided that the execution
and delivery of such amendment shall not be a precondition to the effectiveness
of such amendment as provided for in this paragraph 6L, but shall merely be for
the convenience of the parties hereto.

          6M.          Subsidiary Restrictions. The Company covenants that it
will not, and will not permit any Subsidiary to, enter into, or be otherwise
subject to, any contract or agreement (including its certificate of
incorporation or formation, by-laws, limited liability company operating
agreement or partnership agreement) which limits the amount of or otherwise
imposes restrictions on (i) the payment of dividends or distributions by any
Subsidiary to the Company or any other Subsidiary, (ii) the payment by any
Subsidiary of any indebtedness owed to the Company or any other Subsidiary,
(iii) the making of loans or advances by any Subsidiary to the Company or any
other Subsidiary, (iv) the transfer by any Subsidiary of its property or assets
to the Company or any other Subsidiary, (v) the merger or consolidation of any
Subsidiary with or into the Company or any other Subsidiary, or (vi) the
guaranty by any Subsidiary of the Company's indebtedness hereunder; provided
that (a) the foregoing shall not apply to restrictions and conditions imposed by
law or by this Agreement, (b) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
and (c) clause (iv) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

          6N.          Terrorism Sanctions Regulations. The Company covenants
that it will not and will not permit any Subsidiary to (a) become a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (b) engage in any dealings or transactions with any such
Person.

          7.          EVENTS OF DEFAULT.

          7A.          Acceleration. If any of the following events shall occur
and be continuing for any reason whatsoever (and whether such occurrence shall
be voluntary or involuntary or come about or be effected by operation of law or
otherwise):


21

--------------------------------------------------------------------------------




          (i)          the Company defaults in the payment of any principal of,
or Yield- Maintenance Amount payable with respect to, any Note when the same
shall become due, either by the terms thereof or otherwise as herein provided;
or

          (ii)          the Company defaults in the payment of any interest on
any Note for more than 5 days after the date due; or

          (iii)          the Company or any Subsidiary defaults (whether as
primary obligor or as guarantor or other surety) in any payment of principal of
or interest on any other obligation for money borrowed (or any Capitalized Lease
Obligation, any obligation under a conditional sale or other title retention
agreement, any obligation issued or assumed as full or partial payment for
property whether or not secured by a purchase money mortgage or any obligation
under notes payable or drafts accepted representing extensions of credit) beyond
any period of grace provided with respect thereto, or the Company or any
Subsidiary fails to perform or observe any other agreement, term or condition
contained in any agreement under which any such obligation is created (or if any
other event thereunder or under any such agreement shall occur and be
continuing) and the effect of such failure or other event is to cause, or to
permit the holder or holders of such obligation (or a trustee on behalf of such
holder or holders) to cause, such obligation to become due (or to be repurchased
by the Company or any Subsidiary) prior to any stated maturity, provided that
the aggregate amount of all obligations as to which such a payment default shall
occur and be continuing or such a failure or other event causing or permitting
acceleration (or resale to the Company or any Subsidiary) shall occur and be
continuing exceeds $500,000; or

          (iv)          any representation or warranty made by the Company
herein or by the Company or any of its officers in any writing furnished in
connection with or pursuant to this Agreement or any other Transaction Document
shall be false or misleading in any material respect on the date as of which
made; or

          (v)          the Company fails to perform or observe any agreement
contained in paragraph 4E, paragraph 5A or paragraph 6; or

          (vi)          the Company fails to perform or observe any other
agreement, term or condition contained herein and such failure shall not be
remedied within 30 days after any Responsible Officer obtains actual knowledge
thereof or the Company or any Guarantor fails to perform or observe any
agreement contained in any other Transaction Document and such failure shall not
be remedied within the grace period, if any, provided therefor in such
Transaction Document; or

          (vii)          the Company or any Subsidiary makes an assignment for
the benefit of creditors or is generally not paying its debts as such debts
become due; or

          (viii)          any decree or order for relief in respect of the
Company or any Subsidiary is entered under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law, whether now or hereafter in effect (herein called
the "Bankruptcy Law"), of any jurisdiction; or


22

--------------------------------------------------------------------------------




          (ix)          the Company or any Subsidiary petitions or applies to
any tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of the Company or
any Subsidiary, or of any substantial part of the assets of the Company or any
Subsidiary, or commences a voluntary case under the Bankruptcy Law of the United
States or any proceedings (other than proceedings for the voluntary liquidation
and dissolution of a Subsidiary) relating to the Company or any Subsidiary under
the Bankruptcy Law of any other jurisdiction; or

          (x)          any such petition or application described in clause (ix)
of this paragraph 7A is filed, or any such case or proceedings described in
clause (ix) of this paragraph 7A are commenced, against the Company or any
Subsidiary and the Company or such Subsidiary by any act indicates its approval
thereof, consent thereto or acquiescence therein, or an order, judgment or
decree is entered appointing any such trustee, receiver, custodian, liquidator
or similar official, or approving the petition in any such proceedings, and such
order, judgment or decree remains unstayed and in effect for more than 30 days;
or

          (xi)          any order, judgment or decree is entered in any
proceedings against the Company decreeing the dissolution of the Company and
such order, judgment or decree remains unstayed and in effect for more than 60
days: or

          (xii)          any order, judgment or decree is entered in any
proceedings against the Company or any Subsidiary decreeing a split-up of the
Company or such Subsidiary which requires the divestiture of assets representing
a substantial part, or the divestiture of the stock of a Subsidiary whose assets
represent a substantial part, of the consolidated assets of the Company and its
Subsidiaries (determined in accordance with generally accepted accounting
principles) or which requires the divestiture of assets, or stock of a
Subsidiary, which shall have contributed a substantial part of the consolidated
net income of the Company and its Subsidiaries (determined in accordance with
generally accepted accounting principles) for any of the three fiscal years then
most recently ended, and such order, judgment or decree remains unstayed and in
effect for more than 60 days; or

          (xiii)          one or more final judgments in an aggregate amount in
excess of $1,000,000 is rendered against the Company or any Subsidiary and
either (a) enforcement proceedings have been commenced by any creditor upon any
such judgment or (b) within 60 days after entry thereof, any such judgment is
not discharged or execution thereof stayed pending appeal, or within 60 days
after the expiration of any such stay, such judgment is not discharged; or

          (xiv)          (a) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (b) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of such
proceedings, (c) the aggregate "amount of unfunded benefit liabilities" (within
the meaning of section

23

--------------------------------------------------------------------------------


4001(a)(18) of ERISA) under all Plans, determined in accordance with Title IV of
ERISA, shall exceed $500,000, (d) the Company or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (e) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (f) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; or

          (xv)          any Guaranty Agreement or joinder thereto shall cease to
be in full force and effect, or the Company or any Guarantor shall contest or
deny the validity or enforceability of, or deny that it has any liability or
obligations under, any Guaranty Agreement or joinder thereto;

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Note (other than the Company or any of its
Subsidiaries or Affiliates) may at its option, by notice in writing to the
Company, declare all of the Notes held by such holder to be, and all of the
Notes held by such holder shall thereupon be and become, immediately due and
payable at par together with interest accrued thereon, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company, (b) if such event is an Event of Default specified in clause
(viii), (ix) or (x) of this paragraph 7A with respect to the Company, all of the
Notes at the time outstanding shall automatically become immediately due and
payable together with interest accrued thereon and together with the
Yield-Maintenance Amount, if any, with respect to each Note, without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Company, and the Facility shall automatically terminate, and (c)
if such event is not an Event of Default specified in clause (viii), (ix) or (x)
of this paragraph 7A with respect to the Company, the Required Holder(s) may at
its or their option, by notice in writing to the Company, declare all of the
Notes to be, and all of the Notes shall thereupon be and become, immediately due
and payable together with interest accrued thereon and together with the
Yield-Maintenance Amount, if any, with respect to each Note, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company, and Prudential may at its option, by notice in
writing to the Company, terminate the Facility. The Company acknowledges, and
the parties hereto agree, that each holder of a Note has the right to maintain
its investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and without the occurrence of an Event of Default and
that the provision for payment of Yield-Maintenance Amount by the Company in the
event the Notes are prepaid or are accelerated as a result of an Event of
Default is intended to provide compensation for the deprivation of such right
under such circumstances.

          7B.          Rescission of Acceleration. At any time after any or all
of the Notes shall have been declared immediately due and payable pursuant to
paragraph 7A, the Required Holder(s) may, by notice in writing to the Company,
rescind and annul such declaration and its consequences if (i) the Company shall
have paid all overdue interest on the Notes, the principal of and
Yield-Maintenance Amount, if any, payable with respect to any Notes which have
become due otherwise than by reason of such declaration, and interest on such
overdue interest and overdue principal and Yield-Maintenance Amount at the
Default Rate, (ii) the Company shall not have paid any amounts which have become
due solely by reason of such declaration,

24

--------------------------------------------------------------------------------


(iii) all Events of Default and Defaults, other than non-payment of amounts
which have become due solely by reason of such declaration, shall have been
cured or waived pursuant to paragraph 11C, and (iv) no judgment or decree shall
have been entered for the payment of any amounts due pursuant to the Notes of
such Series or this Agreement. No such rescission or annulment shall extend to
or affect any subsequent Event of Default or Default or impair any right arising
therefrom.

          7C.          Notice of Acceleration or Rescission. Whenever any Note
shall be declared immediately due and payable pursuant to paragraph 7A or any
such declaration shall be rescinded and annulled pursuant to paragraph 7B, the
Company shall forthwith give written notice thereof to the holder of each Note
of each Series at the time outstanding.

          7D.          Other Remedies. If any Event of Default or Default shall
occur and be continuing, the holder of any Note may proceed to protect and
enforce its rights under this Agreement, the other Transaction Documents and
such Note by exercising such remedies as are available to such holder in respect
thereof under applicable law, either by suit in equity or by action at law, or
both, whether for specific performance of any covenant or other agreement
contained in this Agreement or the other Transaction Documents or in aid of the
exercise of any power granted in this Agreement or any Transaction Document.. No
remedy conferred in this Agreement or the other Transaction Documents upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.

          8.          REPRESENTATIONS, COVENANTS AND WARRANTIES. The Company
represents, covenants and warrants as follows:

          8A(1).          Organization; Subsidiary Preferred Equity. The Company
is a corporation duly organized and existing in good standing under the laws of
the State of Michigan, and each Subsidiary is duly organized and existing in
good standing under the laws of the jurisdiction in which it is organized. The
Company and each of its Subsidiaries have duly qualified or been duly licensed,
and are authorized to do business and are in good standing, in each jurisdiction
in which the ownership of their respective properties or the nature of their
respective businesses makes such qualification or licensing necessary and in
which the failure to be so qualified or licensed could be reasonably likely to
have a Material Adverse Effect. No Subsidiary has any outstanding shares of any
class of capital stock or other equity interests which has priority over any
other class of capital stock or other equity interests of such Subsidiary as to
dividends or distributions or in liquidation except as may be owned beneficially
and of record by the Company or a Wholly-Owned Subsidiary. Schedule 8A(1), as
supplemented by a writing delivered to Prudential before any Closing Date after
the Series A Closing Day, sets forth the name and state of organization of each
Subsidiary of the Company and whether such Subsidiary is obligated under any
Guarantee with respect to any Indebtedness of the Company, in existence as of
the date this representation is made

          8A(2).          Power and Authority. The Company and each Subsidiary
has all requisite corporate, limited liability company or partnership, as the
case may be, power to own or hold under lease and operate their respective
properties which it purports to own or hold under lease

25

--------------------------------------------------------------------------------


and to conduct its business as currently conducted and as currently proposed to
be conducted. The Company has all requisite corporate power to execute, deliver
and perform its obligations under this Agreement, the Notes and the other
Transaction Documents. The execution, delivery and performance of this
Agreement, the Notes and the other Transaction Documents has been duly
authorized by all requisite corporate action, and this Agreement, the Notes and
the other Transaction Documents have been duly executed and delivered by
authorized officers of the Company and are valid obligations of the Company,
legally binding upon and enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors' rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

          8B.          Financial Statements. The Company has furnished each
Purchaser of any Note with the following financial statements, identified by a
principal financial officer of the Company: (i) a consolidated balance sheet of
the Company and its Subsidiaries as at December 31 in each of the three fiscal
years of the Company most recently completed prior to the date as of which this
representation is made or repeated to such Purchaser (other than fiscal years
completed within 90 days prior to such date for which audited financial
statements have not been released) and consolidated statements of income and
cash flows and a consolidated statement of shareholders' equity of the Company
and its Subsidiaries for each such year, all reported on by Ernst & Young LLP
(or such other nationally recognized accounting firm as may be reasonably
acceptable to such Purchaser) and (ii) consolidated balance sheet of the Company
and its Subsidiaries as at the end of the quarterly period (if any) most
recently completed prior to such date and after the end of such fiscal year
(other than quarterly periods completed within 45 days prior to such date for
which financial statements have not been released) and the comparable quarterly
period in the preceding fiscal year and consolidated statements of income and
cash flows and a consolidated statement of shareholders' equity for the periods
from the beginning of the fiscal years in which such quarterly periods are
included to the end of such quarterly periods, prepared by the Company. Such
financial statements (including any related schedules and/or notes) are true and
correct in all material respects (subject, as to interim statements, to changes
resulting from audits and year-end adjustments), have been prepared in
accordance with generally accepted accounting principles consistently followed
throughout the periods involved and show all liabilities, direct and contingent,
of the Company and its Subsidiaries required to be shown in accordance with such
principles. The balance sheets fairly present the condition of the Company and
its Subsidiaries as at the dates thereof, and the statements of income,
stockholders' equity and cash flows fairly present the results of the operations
of the Company and its Subsidiaries and their cash flows for the periods
indicated. There has been no material adverse change in the business, property
or assets, condition (financial or otherwise), operations or prospects of the
Company and its Subsidiaries taken as a whole since June 30, 2007 (in the case
of the making of this representation at the time of the execution of this
Agreement and the issuance of the Series A Notes), or, in the case of the making
of this representation at the time of the issuance of a Series of Shelf Notes,
since the end of the most recent fiscal year for which audited financial
statements described in clause (i) of this paragraph 8B had been provided to
Prudential prior to the time Prudential provided the interest rate quote to the
Company pursuant to paragraph 2B(4) with respect to such Series of Shelf Notes.


26

--------------------------------------------------------------------------------




          8C.          Actions Pending. There is no action, suit, investigation
or proceeding pending or, to the knowledge of the Company, threatened against
the Company or any of its Subsidiaries, or any properties or rights of the
Company or any of its Subsidiaries, by or before any court, arbitrator or
administrative or governmental body which, individually or in the aggregate,
could reasonably be expected to result in any Material Adverse Effect.

          8D.          Outstanding Indebtedness. Neither the Company nor any of
its Subsidiaries has outstanding any Indebtedness except as permitted by
paragraph 6B. There exists no default under the provisions of any instrument
evidencing such Indebtedness or of any agreement relating thereto.

          8E.          Title to Properties. The Company has and each of its
Subsidiaries has good and indefeasible title to its respective real properties
(other than properties which it leases) and good title to all of its other
respective properties and assets, including the properties and assets reflected
in the most recent audited balance sheet referred to in paragraph 8B (other than
properties and assets disposed of in the ordinary course of business), subject
to no Lien of any kind except Liens permitted by paragraph 6C. All leases
necessary in any material respect for the conduct of the respective businesses
of the Company and its Subsidiaries are valid and subsisting and are in full
force and effect.

          8F.          Taxes. The Company has, and each of its Subsidiaries has,
filed all federal, state and other income tax returns which, to the knowledge of
the officers of the Company and its Subsidiaries, are required to be filed, and
each has paid all taxes as shown on such returns and on all assessments received
by it to the extent that such taxes have become due, except such taxes as are
being actively contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with generally accepted
accounting principles.

          8G.          Conflicting Agreements and Other Matters. Neither the
Company nor any of its Subsidiaries is a party to any contract or agreement or
subject to any charter, by-law, limited liability company operating agreement,
partnership agreement or other corporate, limited liability company or
partnership restriction which materially and adversely affects its business,
property or assets, condition (financial or otherwise) or operations. Neither
the execution nor delivery of this Agreement, the Notes or the other Transaction
Documents, nor the offering, issuance and sale of the Notes, nor fulfillment of
nor compliance with the terms and provisions hereof and of the Notes and the
other Transaction Documents will conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
any violation of, or result in the creation of any Lien upon any of the
properties or assets of the Company or any of its Subsidiaries pursuant to, the
charter or by-laws of the Company or any of its Subsidiaries, any award of any
arbitrator or any agreement (including any agreement with stockholders),
instrument, order, judgment, decree, statute, law, rule or regulation to which
the Company or any of its Subsidiaries is subject. Neither the Company nor any
of its Subsidiaries is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company or such
Subsidiary, any agreement relating thereto or any other contract or agreement
(including its charter) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company of the type to be
evidenced by the Notes or Indebtedness of any Guarantor of the type to be
evidenced by the Guaranty Agreements except as set forth in the agreements
listed in Schedule 8G attached hereto (as such Schedule 8G may

27

--------------------------------------------------------------------------------


have been modified from time to time by written supplements thereto delivered by
the Company and accepted in writing by Prudential).

          8H.          Offering of Notes. Neither the Company nor any agent
acting on its behalf has, directly or indirectly, offered the Notes or any
similar security of the Company for sale to, or solicited any offers to buy the
Notes or any similar security of the Company from, or otherwise approached or
negotiated with respect thereto with, any Person other than Institutional
Investors, and neither the Company nor any agent acting on its behalf has taken
or will take any action which would subject the issuance or sale of the Notes to
the provisions of Section 5 of the Securities Act or to the provisions of any
securities or Blue Sky law of any applicable jurisdiction.

          8I.          Use of Proceeds. The proceeds of the Series A Notes will
be used for capital expenditures, to refinance existing Indebtedness of the
Company, to repurchase Capital Stock of the Company and for working capital. The
proceeds of any Series of Shelf Notes will be used as specified in the Request
for Purchase with respect to such Series. Neither the Company nor any Subsidiary
owns or has any present intention of acquiring any "margin stock" as defined in
Regulation U (12 CFR Part 221) of the Board of Governors of the Federal Reserve
System (herein called "margin stock"). None of the proceeds of the sale of any
Notes will be used, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any margin stock or for the
purpose of maintaining, reducing or retiring any Indebtedness which was
originally incurred to purchase or carry any stock that is then a margin stock
or for any other purpose which might constitute the sale or purchase of any
Notes a "purpose credit" within the meaning of such Regulation U. The Company is
not engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying margin stock.
Neither the Company nor any agent acting on its behalf has taken or will take
any action which might cause this Agreement, any Note or any other Transaction
Document to violate Regulation T, Regulation U or any other regulation of the
Board of Governors of the Federal Reserve System or to violate the Exchange Act,
in each case as in effect now or as the same may hereafter be in effect.

          8J.          ERISA. No accumulated funding deficiency (as defined in
section 302 of ERISA and section 412 of the Code), whether or not waived, exists
with respect to any Plan (other than a Multiemployer Plan). No liability to the
PBGC has been or is expected by the Company or any ERISA Affiliate to be
incurred with respect to any Plan (other than a Multiemployer Plan) by the
Company, any Subsidiary or any ERISA Affiliate which is or could reasonably be
expected to be materially adverse to the business, property or assets, condition
(financial or otherwise) or operations of the Company and its Subsidiaries taken
as a whole. Neither the Company, any Subsidiary nor any ERISA Affiliate has
incurred or presently expects to incur any withdrawal liability under Title IV
of ERISA with respect to any Multiemployer Plan which is or could reasonably be
expected to be materially adverse to the business, property or assets, condition
(financial or otherwise) or operations of the Company and its Subsidiaries taken
as a whole. The execution and delivery of this Agreement and the issuance and
sale of the Notes will be exempt from or will not involve any transaction which
is subject to the prohibitions of section 406 of ERISA and will not involve any
transaction in connection with which a penalty could be imposed under section
502(i) of ERISA or a tax could be imposed pursuant to section 4975 of

28

--------------------------------------------------------------------------------


the Code. The representation by the Company in the next preceding sentence is
made in reliance upon and subject to the accuracy of each Purchaser's
representation in paragraph 9B.

          8K.          Governmental Consent. Neither the nature of the Company
or of any Subsidiary, nor any of their respective businesses or properties, nor
any relationship between the Company or any Subsidiary and any other Person, nor
any circumstance in connection with the offering, issuance, sale or delivery of
the Notes is such as to require any authorization, consent, approval, exemption
or other action by or notice to or filing with any court or administrative or
governmental body (other than routine filings after the Closing Day for any
Notes with the Securities and Exchange Commission and/or state Blue Sky
authorities) in connection with the execution and delivery of this Agreement or
the other Transaction Documents, the offering, issuance, sale or delivery of the
Notes or fulfillment of or compliance with the terms and provisions hereof or of
the Notes.

          8L.          Compliance with Environmental and Other Laws. The Company
and its Subsidiaries and all of their respective properties and facilities have
complied at all times and in all respects with all federal, state, local,
foreign and regional statutes, laws, ordinances and judicial or administrative
orders, judgments, rulings and regulations, including, without limitation, those
relating to protection of the environment, except, in any such case, where
failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

          8M.          Regulatory Status. Neither the Company nor any of its
Subsidiaries is (i) an "investment company" or a company "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended, or an "investment adviser" within the meaning of the Investment
Advisers Act of 1940, as amended, (ii) a "holding company" or a "subsidiary
company" or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company", within the meaning of the Public Utility Holding Company
Act of 2005, or (iii) a "public utility" within the meaning of the Federal Power
Act, as amended.

          8N.          Permits and Other Operating Rights. The Company and each
Subsidiary has all such valid and sufficient certificates of convenience and
necessity, franchises, licenses, permits, operating rights and other
authorizations from federal, state, foreign, regional, municipal and other local
regulatory bodies or administrative agencies or other governmental bodies having
jurisdiction over the Company or any Subsidiary or any of its properties, as are
necessary for the ownership, operation and maintenance of its businesses and
properties, as presently conducted and as proposed to be conducted while the
Notes are outstanding, subject to exceptions and deficiencies which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, and such certificates of convenience and necessity,
franchises, licenses, permits, operating rights and other authorizations from
federal, state, foreign, regional, municipal and other local regulatory bodies
or administrative agencies or other governmental bodies having jurisdiction over
the Company, any Subsidiary or any of its properties are free from restrictions
or conditions which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, and neither the Company nor any
Subsidiary is in violation of any thereof in any material respect.


29

--------------------------------------------------------------------------------




          8O.          Rule 144A. The Notes are not of the same class as
securities of the Company, if any, listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system.

          8P.          Absence of Financing Statements, etc. Except with respect
to Liens permitted by paragraph 6C hereof, there is no financing statement,
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any filing records, registry or other public office, that
purports to cover, affect or give notice of any present or possible future Lien
on, or security interest in, any assets or property of the Company or any of its
Subsidiaries or any rights relating thereto.

          8Q.          Foreign Assets Control Regulations, Etc.

          (i)          Neither the sale of any Notes by the Company hereunder
nor its use of the proceeds thereof will violate the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.

          (ii)          Neither the Company nor any Subsidiary (i) is a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages in any dealings or transactions with any
such Person. The Company and its Subsidiaries are in compliance, in all material
respects, with the USA Patriot Act.

          (iii)          No part of the proceeds from the sale of any Notes
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, assuming in all cases that such Act applies to the Company.

          8R.          Disclosure. Neither this Agreement nor any other
document, certificate or statement furnished to Prudential or any Purchaser by
or on behalf of the Company in connection herewith contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements contained herein and therein not misleading. There is no fact or
facts peculiar to the Company or any of its Subsidiaries which materially
adversely affects or in the future may (so far as the Company can now reasonably
foresee), individually or in the aggregate, reasonably be expected to materially
adversely affect the business, property or assets, or financial condition of the
Company or any of its Subsidiaries and which has not been set forth in this
Agreement or in the other documents, certificates and statements furnished to
Prudential and each Purchaser by or on behalf of the Company prior to the date
hereof in connection with the transactions contemplated hereby. Any financial
projections delivered to Prudential or any Purchaser on or prior to the date
this representation is made or repeated are reasonable based on the assumptions
stated therein and the best information available to the officers of the
Company.


30

--------------------------------------------------------------------------------




          8S.          Existing Credit Facilities. The Company has provided to
Prudential correct and complete copies of the Existing Credit Facilities, and
all amendments thereto.

          8T.          Hostile Tender Offers. None of the proceeds of the sale
of any Notes will be used to finance a Hostile Tender Offer.

          9.          REPRESENTATIONS OF EACH PURCHASER. Each Purchaser
represents as follows:

          9A.          Nature of Purchase.

          (i)          Such Purchaser has such knowledge and experience in
financial and business affairs as to be capable of evaluating the merits and
risks of its investment, and has had an opportunity to review this Agreement,
and ask questions of the Company, provided that nothing contained herein should
be construed as limiting the ability of any Purchaser to rely on the
representations and warranties contained herein without any investigation.

          (i)          Such Purchaser is purchasing the Notes as principal for
its own account, not for the benefit of any other person, for investment only
and not with a view to the resale or distribution of all or any of the Notes,
provided that the disposition of such Purchaser's property shall at all times be
and remain within its control. Such Purchaser is an "accredited investor" as
defined in Rule 501(a) promulgated under the Securities Act.

          (iii)          Such Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

          9B.          Source of Funds. At least one of the following statements
is an accurate representation as to each source of funds (a "Source") to be used
by such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

          (i)          the Source is an "insurance company general account" (as
that term is defined in the United States Department of Labor's Prohibited
Transaction Exemption ("PTE") 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the "NAIC
Annual Statement")) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of



31

--------------------------------------------------------------------------------


separate account liabilities) plus surplus as set forth in the NAIC Annual
Statement filed with such Purchaser's state of domicile; or

          (ii)          the Source is a separate account that is maintained
solely in connection with such Purchaser's fixed contractual obligations under
which the amounts payable, or credited, to any employee benefit plan (or its
related trust) that has any interest in such separate account (or to any
participant or beneficiary of such plan (including any annuitant)) are not
affected in any manner by the investment performance of the separate account; or

          (iii)          the Source is either (a) an insurance company pooled
separate account, within the meaning of PTE 90-1, or (b) a bank collective
investment fund, within the meaning of the PTE 91-38 and, except as disclosed by
such Purchaser to the Company in writing pursuant to this clause (iii), no
employee benefit plan or group of plans maintained by the same employer or
employee organization beneficially owns more than 10% of all assets allocated to
such pooled separate account or collective investment fund; or

          (iv)          the Source constitutes assets of an "investment fund"
(within the meaning of Part V of PTE 84-14 (the "QPAM Exemption")) managed by a
"qualified professional asset manager" or "QPAM" (within the meaning of Part V
of the QPAM Exemption), no employee benefit plan's assets that are included in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed 20% of the
total client assets managed by such QPAM, the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of "control" in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (a) the
identity of such QPAM and (b) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (iv); or

          (v)          the Source constitutes assets of a "plan(s)" (within the
meaning of Section IV of PTE 96-23 (the "INHAM Exemption")) managed by an
"in-house asset manager" or "INHAM" (within the meaning of Part IV of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of "control" in Section IV(h) of the INHAM Exemption)
owns a 5% or more interest in the Company and (a) the identity of such INHAM and
(b) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(v); or

          (vi)          the Source is a governmental plan; or


32

--------------------------------------------------------------------------------




          (vii)          the Source is one or more employee benefit plans, or a
separate account or trust fund comprised of one or more employee benefit plans,
each of which has been identified to the Company in writing pursuant to this
clause (vii); or

          (viii)          the Source does not include assets of any employee
benefit plan, other than a plan exempt from the coverage of ERISA.

As used in this paragraph 9B, the terms "employee benefit plan", "governmental
plan", and "separate account" shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

          10.          DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this
Agreement, the terms defined in paragraphs 10A and 10B (or within the text of
any other paragraph) shall have the respective meanings specified therein and
all accounting matters shall be subject to determination as provided in
paragraph 10C.

10A.          Yield-Maintenance Terms.



                    "Called Principal" shall mean, with respect to any Note, the
principal of such Note that is to be prepaid pursuant to paragraph 4B or
paragraph 4E or is declared to be or otherwise becomes due and payable pursuant
to paragraph 7A, as the context requires.

                    "Discounted Value" shall mean, with respect to the Called
Principal of any Note, the amount obtained by discounting all Remaining
Scheduled Payments with respect to such Called Principal from their respective
scheduled due dates to the Settlement Date with respect to such Called
Principal, in accordance with accepted financial practice and at a discount
factor (as converted to reflect the periodic basis on which interest on such
Note is payable, if interest is payable other than on a semi-annual basis) equal
to the Reinvestment Yield with respect to such Called Principal.

                    "Reinvestment Yield" shall mean, with respect to the Called
Principal of any Note, 0.50% over the yield to maturity implied by (i) the
yields reported as of 10:00 a.m. (New York City local time) on the Business Day
next preceding the Settlement Date with respect to such Called Principal for the
most recent actively traded on the run U.S. Treasury securities having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date on the display designated as "Page PX1" on Bloomberg Financial
Markets (or such other display as may replace Page PX1 on Bloomberg Financial
Markets or, if Bloomberg Financial Markets shall cease to report such yields or
shall cease to be Prudential Capital Group's customary source of information for
calculating yield-maintenance amounts on privately placed notes, then such
source as is then Prudential Capital Group's customary source of such
information), or (ii) if such yields shall not be reported as of such time or
the yields reported as of such time shall not be ascertainable (including by way
of interpolation), the Treasury Constant Maturity Series yields reported, for
the latest day for which such yields shall have been so reported as of the
Business Day next preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. In the case of each determination under clause

33

--------------------------------------------------------------------------------


(i) or (ii) of the preceding sentence, such implied yield shall be determined,
if necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to that number of decimal
places as appears in the coupon of the applicable Note.

                    "Remaining Average Life" shall mean, with respect to the
Called Principal of any Note, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (i) such Called Principal into (ii) the
sum of the products obtained by multiplying (a) each Remaining Scheduled Payment
of such Called Principal (but not of interest thereon) by (b) the number of
years (calculated to the nearest one-twelfth year) which will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.

                    "Remaining Scheduled Payments" shall mean, with respect to
the Called Principal of any Note, all payments of such Called Principal and
interest thereon that would be due on or after the Settlement Date with respect
to such Called Principal if no payment of such Called Principal were made prior
to its scheduled due date.

                    "Settlement Date" shall mean, with respect to the Called
Principal of any Note, the date on which such Called Principal is to be prepaid
pursuant to paragraph 4B or paragraph 4E or is declared to be or otherwise
becomes due and payable pursuant to paragraph 7A, as the context requires.

                    "Yield-Maintenance Amount" shall mean, with respect to any
Note, an amount equal to the excess, if any, of the Discounted Value of the
Called Principal of such Note over the sum of (i) such Called Principal plus
(ii) interest accrued thereon as of (including interest due on) the Settlement
Date with respect to such Called Principal. The Yield-Maintenance Amount shall
in no event be less than zero.

          10B.          Other Terms.

                    "Acceptance" shall have the meaning given in paragraph 2B(5)
hereof.

                    "Acceptance Day" shall have the meaning given in paragraph
2B(5) hereof.

                    "Acceptance Window" shall mean, with respect to any interest
rate quotes provided by Prudential pursuant to paragraph 2B(4), the time period
designated by Prudential as the time period during which the Company may elect
to accept such interest rate quotes. If no such time period is designated by
Prudential with respect to any such interest rate quotes, then the Acceptance
Window for such interest rate quotes will be 2 minutes after the time Prudential
shall have provided such interest rate quotes to the Company.

                    "Accepted Note" shall have the meaning given in paragraph
2B(5) hereof.


34

--------------------------------------------------------------------------------




                    "Additional Covenant" shall mean any affirmative or negative
covenant or similar restriction applicable to the Company or any Subsidiary
(regardless of whether such provision is labeled or otherwise characterized as a
covenant) the subject matter of which either (i) is similar to that of any
covenant in paragraph 5 or 6 of this Agreement, or related definitions in
paragraph 10 of this Agreement, but contains one or more percentages, amounts or
formulas that is more restrictive than those set forth herein or more beneficial
to the holders of any Indebtedness (other than the Notes) of the Company or any
Subsidiary (and such covenant or similar restriction shall be deemed an
Additional Covenant only to the extent that it is more restrictive or more
beneficial) or (ii) is different from the subject matter of any covenants in
paragraph 5 or 6 of this Agreement, or related definitions in paragraph 10 of
this Agreement.

                    "Additional Default" shall mean any provision contained in
any agreement evidencing any Indebtedness (other than the Notes) of the Company
or any Subsidiary to accelerate (with the passage of time or giving of notice or
both) the maturity thereof or otherwise requires any Company or any Subsidiary
to purchase such Indebtedness prior to the stated maturity thereof and which
either (i) is similar to any Default or Event of Default contained in paragraph
7 of this Agreement, or related definitions in paragraph 10 of this Agreement,
but contains one or more percentages, amounts or formulas that is more
restrictive or has a shorter grace period than those set forth herein or is more
beneficial to the holders of such Indebtedness (and such provision shall be
deemed an Additional Default only to the extent that it is more restrictive, has
a shorter grace period or is more beneficial) or (ii) is different from the
subject matter of any Default or Event of Default contained in paragraph 7 of
this Agreement, or related definitions in paragraph 10 of this Agreement.

                    "Affiliate" shall mean (i) with respect to any Person, any
other Person directly or indirectly controlling, controlled by, or under direct
or indirect common control with, such first Person, except a Subsidiary of the
Company shall not be an Affiliate of the Company, and (ii) with respect to
Prudential, shall include any managed account, investment fund or other vehicle
for which Prudential Financial, Inc. or any Affiliate of Prudential Financial,
Inc. then acts as investment advisor or portfolio manager. A Person shall be
deemed to control a corporation or other entity if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such corporation or other entity, whether through the
ownership of voting securities, by contract or otherwise.

                    "Anti-Terrorism Order" means Executive Order No. 13,224 of
September 24, 2001, Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079
(2001), as amended.

                    "Authorized Officer" shall mean (i) in the case of the
Company, its chief executive officer, its chief financial officer, any vice
president of the Company designated as an "Authorized Officer" of the Company in
the Information Schedule attached hereto or any vice president of the Company
designated as an "Authorized Officer" of the Company for the purpose of this
Agreement in an Officer's Certificate executed by the Company's chief executive
officer or chief financial officer and delivered to Prudential, and (ii) in the
case of Prudential or any Prudential Affiliate, any Person designated as an
"Authorized Officer" of Prudential and Prudential Affiliates in the Information
Schedule or any Person designated as its "Authorized Officer" for the purpose of
this Agreement in a certificate executed by one of Prudential's

35

--------------------------------------------------------------------------------


Authorized Officers or a lawyer in Prudential's law department. Any action taken
under this Agreement on behalf of the Company by any individual who on or after
the date of this Agreement shall have been an Authorized Officer of the Company
and whom Prudential or any Prudential Affiliate in good faith believes to be an
Authorized Officer of the Company at the time of such action shall be binding on
the Company even though such individual shall have ceased to be an Authorized
Officer of the Company, and any action taken under this Agreement on behalf of
Prudential or any Prudential Affiliate by any individual who on or after the
date of this Agreement shall have been an Authorized Officer of Prudential or
such Prudential Affiliate and whom the Company in good faith believes to be an
Authorized Officer of Prudential or such Prudential Affiliate at the time of
such action shall be binding on Prudential or such Prudential Affiliate even
though such individual shall have ceased to be an Authorized Officer of
Prudential or such Prudential Affiliate.

                    "Available Facility Amount" shall have the meaning given in
paragraph 2B(1) hereof.

                    "Bankruptcy Law" shall have the meaning given in clause
(viii) of paragraph 7A hereof.

                    "Business Day" shall mean any day other than (i) a Saturday
or a Sunday, (ii) a day on which commercial banks in New York City or Detroit,
Michigan are required or authorized to be closed and (iii) for purposes of
paragraph 2B(3) hereof only, a day on which Prudential is not open for business.

                    "Cancellation Date" shall have the meaning given in
paragraph 2B(8)(iv) hereof.

                    "Cancellation Fee" shall have the meaning given in paragraph
2B(8)(iv) hereof.

                    "Capital Stock" shall mean (i) in the case of any
corporation, all capital stock and any securities exchangeable for or
convertible into capital stock, (ii) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents of corporate stock (however designated) in or to such association or
entity, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distribution of assets of, the issuing
Person, and including, in all of the foregoing cases described in clauses (i),
(ii) (iii) or (iv), any warrants, rights or other options to purchase or
otherwise acquire any of the interests described in any of the foregoing cases.

                    "Capitalized Lease" shall mean any lease the obligations of
the lessee under which constitute Capitalized Lease Obligations.

                    "Capitalized Lease Obligation" shall mean any rental
obligation which, under generally accepted accounting principles, would be
required to be capitalized on the books of the Company or any Subsidiary, taken
at the amount thereof accounted for as indebtedness (net of interest expense) in
accordance with such principles.


36

--------------------------------------------------------------------------------




                    "Change of Control" shall mean any of the following events
or circumstances: (a) any Person or group of Persons (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) shall
either (i) acquire beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
20% or more of the outstanding shares of Voting Stock of the Company or (ii)
obtain the power (whether or not exercised) to elect a majority of the Company's
directors or (b) Continuing Directors shall cease to constitute a majority of
the board of directors of the Company.

                    "Closing Day" shall mean, with respect to the Series A
Notes, the Series A Closing Day and, with respect to any Accepted Note, the
Business Day specified for the closing of the purchase and sale of such Accepted
Note in the Confirmation of Acceptance for such Accepted Note, provided that (i)
if the Company and the Purchaser which is obligated to purchase such Accepted
Note agree on an earlier Business Day for such closing, the "Closing Day" for
such Accepted Note shall be such earlier Business Day, and (ii) if the closing
of the purchase and sale of such Accepted Note is rescheduled pursuant to
paragraph 2B(7), the Closing Day for such Accepted Note, for all purposes of
this Agreement except references to "original Closing Day" in paragraph
2B(8)(iii), shall mean the Rescheduled Closing Day with respect to such Accepted
Note.

                    "Code" shall mean the Internal Revenue Code of 1986, as
amended.

                    "Confirmation of Acceptance" shall have the meaning given in
paragraph 2B(5).

                    "Consolidated" or "consolidated" shall mean, when used with
reference to any financial term in this Agreement, the aggregate for two or more
persons of the amounts signified by such term for all such persons determined on
a consolidated basis in accordance with generally accepted accounting
principles.

                    "Continuing Director" shall mean any member of the Company's
board of directors who either (i) is a member of such board as of the Series A
Closing Date or (ii) is thereafter elected to such board, or nominated for
election by stockholders, by a vote of at least two-thirds of the directors who
are Continuing Directors at the time of such vote; provided that an individual
who is so elected or nominated in connection with a merger, consolidation,
acquisition or similar transaction shall not be a Continuing Director unless
such individual was a Continuing Director prior thereto.

                    "Contractual Obligation" shall mean as to any person, any
provision of any security issued by such person or of any agreement, instrument
or other undertaking to which such person is a party or by which it or any of
its property is bound.

                    "Credit Agreement" shall mean, collectively, (i) the Credit
Agreement, dated as of December 3, 1998, among the Company and JPMorgan, as
amended, restated, supplemented or otherwise modified from time to time and (ii)
the Term Loan Agreement, dated as of November 20, 2007, among the Company and
JPMorgan, as amended, restated, supplemented or otherwise modified from time to
time.


37

--------------------------------------------------------------------------------




                    "Default" shall mean any of the events specified in
paragraph 7A, whether or not any requirement for such event to become an Event
of Default has been satisfied.

                    "Default Rate" shall mean, with respect to any Note, a rate
per annum from time to time equal to the lesser of (i) the maximum rate
permitted by applicable law, and (ii) the greater of (a) 2.00% per annum above
the rate of interest stated in such Note, or (b) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank, National Association, from time to
time in New York City as its Prime Rate.

                    "Delayed Delivery Fee" shall have the meaning given in
paragraph 2B(8)(iii) hereof.

                    "EBITDA" shall mean, for any period, Net Income for such
period plus all amounts deducted in determining such Net Income on account of
(a) Interest Expense, (b) income taxes, and (c) depreciation and amortization
expense.

                    "Environmental Laws" at any date shall mean all provisions
of law, statute, ordinances, rules, regulations, judgments, writs, injunctions,
decrees, orders, awards and standards promulgated by the government of the
United States of America or any foreign government or by any state, province,
municipality or other political subdivision thereof or therein, or by any court,
agency, instrumentality, regulatory authority or commission of any of the
foregoing concerning the protection of, or regulating the discharge of
substances into, the environment.

                    "ERISA" shall mean the Employee Retirement Income Security
Act of 1974, as amended.

                    "ERISA Affiliate" shall mean any corporation which is a
member of the same controlled group of corporations as the Company within the
meaning of section 414(b) of the Code, or any trade or business which is under
common control with the Company within the meaning of section 414(c) of the
Code.

                    "Event of Default" shall mean any of the events specified in
paragraph 7A, provided that there has been satisfied any requirement in
connection with such event for the giving of notice, or the lapse of time, or
the happening of any further condition, event or act.

                    "Exchange Act" shall mean the Securities Exchange Act of
1934, as amended.

                    "Existing Credit Facilities" shall mean each of (a) the
Credit Agreement and (b) the Term Loan Agreement.

                    "Facility" shall have the meaning given in paragraph 2B(1)
hereof.

                    "Fixed Charges" shall mean, for any period, the sum, without
duplication, of (a) Interest Expense for such period, plus (b) all payments of
principal and other sums paid or payable during such period by the Company or
its Subsidiaries with respect to Indebtedness of the Company or its
Subsidiaries, plus (c) all dividends, distributions and other obligations paid
with respect to any class of the Company's Capital Stock or any dividend,
payment or

38

--------------------------------------------------------------------------------


distribution paid in connection with the redemption, purchase, retirement or
other acquisition, directly or indirectly, of any shares of the Company's
Capital Stock, excluding any purchases by the Company of its Capital Stock, plus
(d) all income taxes paid or past due for such period for the Company or its
Subsidiaries.

                    "Funded Debt" as of any date, shall mean: (a) all debt for
borrowed money and similar monetary obligations evidenced by bonds, notes,
debentures, Capitalized Lease Obligations or otherwise, including without
limitation obligations in respect of the deferred purchase price of properties
or assets, in each case whether direct or indirect; (b) all liabilities secured
by any Lien existing on property owned or acquired subject thereto, whether or
not the liability secured thereby shall have been assumed; (c) all
reimbursements obligations under outstanding letters of credit in respect of
drafts which (i) may be presented or (ii) have been presented and have not yet
been paid, and (d) all Guarantees relating to any of the obligations of others
similar in character to those described in the foregoing clauses (a) through
(c), all as determined for the Company and its Subsidiaries on a Consolidated
basis.

                    "Funded Debt Ratio" shall mean, as of any date, the ratio of
(a) Funded Debt as of such date to (b) EBITDA, as calculated for the four
consecutive fiscal quarters of the Company most recently ended.

                    "Guarantee" of any Person shall mean, as of any date, all
obligations of such Person or of others for which such Person is contingently
liable, as obligor, guarantor, surety, accommodation party, partner or in any
other capacity, or in respect of which obligations such Person assures a
creditor against loss or agrees to take any action to prevent any such loss
(other than endorsements of negotiable instruments for collection in the
ordinary course of business), including without limitation all reimbursement
obligations of such Person in respect of any letters of credit, surety bonds or
similar obligations (including, without limitation, bankers acceptances) and all
obligations of such Person to advance funds to, or to purchase assets, property
or services from, any other Person in order to maintain the financial condition
of such other Person.

                    "Guarantor" shall mean each Person which may from time to
time execute a Guaranty Agreement.

                    "Guaranty Agreement" and "Guaranty Agreements" shall have
the same meaning given in paragraph 3A (ii) hereof.

                    "Hedge Treasury Note(s)" shall mean, with respect to any
Accepted Note, the United States Treasury Note or Notes whose duration (as
determined by Prudential) most closely matches the duration of such Accepted
Note.

                    "Hostile Tender Offer" shall mean, with respect to the use
of proceeds of any Note, any offer to purchase, or any purchase of, shares of
capital stock of any corporation or equity interests in any other entity, or
securities convertible into or representing the beneficial ownership of, or
rights to acquire, any such shares or equity interests, if such shares, equity
interests, securities or rights are of a class which is publicly traded on any
securities exchange or in any over-the-counter market, other than purchases of
such shares, equity interests, securities or

39

--------------------------------------------------------------------------------


rights representing less than 5% of the equity interests or beneficial ownership
of such corporation or other entity for portfolio investment purposes, and such
offer or purchase has not been duly approved by the board of directors of such
corporation or the equivalent governing body of such other entity prior to the
date on which the Company makes the Request for Purchase of such Note.

                    "including" shall mean, unless the context clearly requires
otherwise, "including without limitation", whether or not so stated.

                    "Indebtedness" of any person shall mean, as of any date, (a)
all obligations of such person for borrowed money, (b) all Capitalized Lease
Obligations of such person, (c) all obligations which are secured by any Lien
existing on any asset or property of such person whether or not the obligation
secured thereby shall have been assumed by such person (to the extent of such
Lien if such obligation is not assumed), (d) all obligations of such person for
the unpaid purchase price for goods, property or services acquired by such
person, except for trade accounts payable arising in the ordinary course of
business that are not past due, (e) all obligations of such person to purchase
goods, property or services where payment therefor is required regardless of
whether delivery of such goods or property or the performance of such services
is ever made or tendered (generally referred to as "take or pay contracts"), (f)
all liabilities of such person in respect of Unfunded Benefit Liabilities under
any Plan of such person or of any ERISA Affiliate, (g) all obligations of such
person in respect of any interest rate or currency swap, rate cap or other
similar transaction (valued in an amount equal to the highest termination
payment, if any, that would be payable by such person upon termination for any
reason on the date of determination), and (h) all obligations of others similar
in character to those described in clauses (a) through (g) of this definition
for which such person is contingently liable, as guarantor, surety,
accommodation party, partner or in any other capacity, or in respect of which
obligations such person assures a creditor against loss or agrees to take any
action to prevent any such loss (other than endorsements of negotiable
instruments for collection in the ordinary course of business), including
without limitation all reimbursement obligations of such person in respect of
letters of credit, surety bonds or similar obligations and all obligations of
such person to advance funds to, or to purchase assets, property or services
from, any other person in order to maintain the financial condition of such
other person.

                    "Interest Expense" shall mean, for any period, total
interest and related expense (including, without limitation, that portion of any
Capitalized Lease Obligation attributable to interest expense in conformity with
generally accepted accounting principles, amortization of debt discount, all
capitalized interest, the interest portion of any deferred payment obligations,
all commissions, discounts and other fees and charges owed with respect to
letter of credit and bankers acceptance financing, the net costs and net
payments under any interest rate hedging, cap or similar agreement or
arrangement, prepayment charges, agency fees, administrative fees, commitment
fees and capitalized transaction costs allocated to interest expense) paid,
payable or accrued during such period, without duplication for any period, with
respect to all outstanding Indebtedness of the Company or any of its
Subsidiaries, all as determined for the Company and its Subsidiaries on a
Consolidated basis.

                    "Initial Purchasers" shall have the meaning given in the
address block of this Agreement.


40

--------------------------------------------------------------------------------




                    "Institutional Investor" shall mean any insurance company,
commercial, investment or merchant bank, finance company, mutual fund,
registered money or asset manager, savings and loan association, credit union,
registered investment advisor, pension fund, investment company, licensed broker
or dealer, "qualified institutional buyer" (as such term is defined under Rule
144A promulgated under the Securities Act) or "accredited investor" (as such
term is defined in Regulation D promulgated under the Securities Act).

                    "Issuance Fee" shall have the meaning given in paragraph
2B(8)(ii) hereof.

                    "Issuance Period" shall have the meaning given in paragraph
2B(2) hereof.

                    "JPMorgan" shall mean JPMorgan Chase Bank, N.A., successor
by merger with Bank One, NA (Main Office-Chicago), successor by merger with Bank
One, Michigan, formerly known as NBD Bank.

                    "Lien" shall mean any mortgage, pledge, security interest,
encumbrance, minimum or compensating balance arrangement, lien (statutory or
otherwise) or charge of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, any lease in
the nature thereof (including Capitalized Leases), and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction) or any other type of preferential arrangement for the purpose,
or having the effect, of protecting a creditor against loss or securing the
payment or performance of an obligation.

                    "Material Adverse Effect" shall mean a (i) material adverse
effect on the business, assets, liabilities, operations, prospects or condition,
financial or otherwise, of the Company and its Subsidiaries, taken as a whole,
(ii) material impairment of the Company's or any Guarantor's ability to perform
any of its obligations under this Agreement, the Notes or the other Transaction
Documents or (iii) material impairment of the validity or enforceability of the
rights of, or the benefits available to, the holders of any of the Notes under
this Agreement, the Notes or any other Transaction Document.

                    "Multiemployer Plan" shall mean any Plan which is a
"multiemployer plan" (as such term is defined in section 4001(a)(3) of ERISA.

                    "Net Income" shall mean, for any period, the Consolidated
net income (or loss) of the Company and its Subsidiaries for such period taken
as a single accounting period, determined in accordance with generally accepted
accounting principles; provided that in determining Consolidated Net Income
there shall be excluded, without duplication:  (a) the income of any Person in
which any Person other than the Company has a joint interest or partnership
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Company by such Person during such period, (b) the proceeds
of any insurance policy, (c) gains from the sale, exchange, transfer or other
disposition of property or assets not in the ordinary course of business of the
Company and its Subsidiaries and related tax effects in accordance with
generally accepted accounting principles, and (d) any other extraordinary or
non-recurring gains of the Company or any of its Subsidiaries, and related tax
effects, in accordance with generally accepted accounting principles; provided,
further, that any determination of Net Income shall exclude any non-cash charges
after June 30, 2000 to the

41

--------------------------------------------------------------------------------


extent all such excluded non-cash charges so excluded do not exceed $4,000,000
in aggregate amount.

                    "Notes" shall have the meaning given in paragraph 1B hereof.

                    "Officer's Certificate" shall mean a certificate signed in
the name of the Company by an Authorized Officer of the Company.

                    "PBGC" shall mean the Pension Benefit Guaranty Corporation,
or any successor or replacement entity thereto under ERISA.

                    "Person" shall mean and include an individual, a
partnership, a joint venture, a corporation, a trust, a limited liability
company, an unincorporated organization and a government or any department or
agency thereof.

                    "Plan" shall mean any employee pension benefit plan (as such
term is defined in section 3 of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any ERISA Affiliate.

                    "Proposed Prepayment Date" shall have the meaning given in
paragraph 4E(4) hereof.

                    "Prudential" shall have the meaning given in the address
block of this Agreement.

                    "Prudential Affiliate" shall mean any Affiliate of
Prudential.

                    "Purchasers" shall mean, with respect to the Series A Notes,
the Initial Purchasers and, with respect to any Accepted Notes, the Prudential
Affiliate(s) which are purchasing such Accepted Notes.

                    "Related Party" shall mean (i) any officer or director of
the Company or any Subsidiary, (ii) any Person directly or indirectly owning any
shares of capital stock of the Company or any Subsidiary, (iii) any Person who
is related by blood, adoption or marriage to any Person described in clause (i)
or (ii), or (iv) any Affiliate of the Company or any Affiliate of any Person
described in clause (i), (ii) or (iii); provided, however, that the Company and
any Subsidiary of the Company shall not be Related Parties.

                    "Request for Purchase" shall have the meaning given in
paragraph 2B(3) hereof.

                    "Required Holder(s)" shall mean the holder or holders of
more than 50% of the aggregate principal amount of the Notes or, if the term is
expressly used with respect to a Series of Notes, of such Series of Notes from
time to time outstanding.

                    "Rescheduled Closing Day" shall have the meaning given in
paragraph 2B(7) hereof.


42

--------------------------------------------------------------------------------




                    "Responsible Officer" shall mean the chief executive
officer, chief operating officer, chief financial officer or chief accounting
officer of the Company or any other officer of the Company involved principally
in its financial administration or its controllership function.

                    "Securities Act" shall mean the Securities Act of 1933, as
amended.

                    "Series" shall have the meaning given in paragraph 1B
hereof.

                    "Series A Closing Day" shall have the meaning given in
paragraph 2A hereof.

                    "Series A Note(s)" shall have the meaning given in paragraph
1A hereof.

                    "Shelf Notes" shall have the meaning given in paragraph 1B
hereof.

                    "Significant Holder" shall mean (i) Prudential, (ii) each
Purchaser, so long as such Purchaser or any of its Affiliates shall hold (or be
committed under this Agreement to purchase) any Note, or (iii) any other Person
which, together with its Affiliates, is the holder of at least 10% of the
aggregate principal amount of the Notes of any Series from time to time
outstanding.

                    "Subsidiary" shall mean, as to any Person, any corporation,
association or other business entity in which such Person or one or more of its
Subsidiaries or such Person and one or more of its Subsidiaries owns sufficient
equity or voting interests to enable it or them (as a group) ordinarily, in the
absence of contingencies, to elect a majority of the directors (or Persons
performing similar function) of such entity, and any partnership or joint
venture if more than a 50% interest in profits or capital thereof is owned by
such Person or one or more of its Subsidiaries or such Person and one or more of
its Subsidiaries (unless such partnership can and does ordinarily taken major
business actions without the approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
"Subsidiary" is a reference to a Subsidiary of the Company.

                    "Tangible Net Worth" of any person shall mean, as of any
date, (a) the amount of any Capital Stock, paid in capital and similar equity
accounts plus (or minus in the case of a deficit) the capital surplus and
retained earnings of such person and the amount of any foreign currency
translation adjustment account shown as a capital account of such person, less
(b) the net book value of all items of the following character which are
included in the assets of such person: (i) goodwill, including, without
limitation, the excess of cost over book value of any asset, (ii) organization
or experimental expenses, (iii) unamortized debt discount and expense, (iv)
patents, trademarks, trade names and copyrights, (v) treasury stock, (vi)
deferred taxes and deferred charges, (vii) franchises, licenses and permits, and
(viii) other assets which are deemed intangible assets under generally accepted
accounting principles.

                    "Term Loan Agreement" shall mean the Loan Agreement, dated
as of October 6, 2006, among the Company and Charter One Bank, N.A., as amended,
restated, supplemented or otherwise modified from time to time.

                    "Transaction Documents" shall mean this Agreement, the
Notes, the Guaranty Agreement, each Confirmation of Guaranty and the other
agreements, documents, certificates

43

--------------------------------------------------------------------------------


and instruments now or hereafter executed or delivered by the Company or any
Subsidiary or Affiliate in connection with this Agreement.

                    "Transferee" shall mean any direct or indirect transferee of
all or any part of any Note purchased by any Purchaser under this Agreement.

                    "USA Patriot Act" shall mean United States Public Law
107-56, Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

                    "Voting Stock" shall mean, with respect to any corporation,
any shares of stock of such corporation whose holders are entitled under
ordinary circumstances to vote for the election of directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).

                    "Wholly-Owned Subsidiary" shall mean any Subsidiary of the
Company all of the outstanding capital stock or other equity interests of every
class of which is owned by the Company or another Wholly-Owned Subsidiary of the
Company, and which has outstanding no options, warrants, rights or other
securities entitling the holder thereof (other than the Company or a
Wholly-Owned Subsidiary) to acquire shares of capital stock or other equity
interests of such Subsidiary.

          10C.          Accounting and Legal Principles, Terms and
Determinations. All references in this Agreement to "generally accepted
accounting principles" shall be deemed to refer to generally accepted accounting
principles in effect in the United States at the time of application thereof.
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all unaudited consolidated financial statements and
certificates and reports as to financial matters required to be furnished
hereunder shall be prepared, in accordance with generally accepted accounting
principles applied on a basis consistent with the most recent audited
consolidated financial statements of the Company and its Subsidiaries delivered
pursuant to clause (ii) of paragraph 5A or, if no such statements have been so
delivered, the most recent audited financial statements referred to in clause
(i) of paragraph 8B, provided that, if the Company notifies the holders of the
Notes that the Company wishes to amend any covenant in paragraph 6 to eliminate
the effect of any change in generally accepted accounting principles in the
operation of such covenant (or if the Required Holders notify the Company that
the Required Holders wish to amend paragraph 6 for such purpose), then the
Company's compliance with such covenant 'shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Company and the Required Holders. Any reference herein to
any specific citation, section or form of law, statute, rule or regulation shall
refer to such new, replacement or analogous citation, section or form should
such citation, section or form be modified, amended or replaced.


44

--------------------------------------------------------------------------------




          11.          MISCELLANEOUS.

          11A.          Note Payments. The Company agrees that, so long as any
Purchaser shall hold any Note, it will make payments of principal of, interest
on, and any Yield-Maintenance Amount payable with respect to, such Note, which
comply with the terms of this Agreement, by wire transfer of immediately
available funds for credit (not later than 12:00 noon, New York City time, on
the date due) to (i) such Purchaser's account or accounts specified in the
Purchaser Schedule attached hereto in the case of any Series A Note, (ii) such
Purchaser's account or accounts specified in the Confirmation of Acceptance with
respect to such Note in the case of any Shelf Note or (iii) such other account
or accounts in the United States as such Purchaser may from time to time
designate in writing, notwithstanding any contrary provision herein or in any
Note with respect to the place of payment. Each Purchaser agrees that, before
disposing of any Note, such Purchaser will make a notation thereon (or on a
schedule attached thereto) of all principal payments previously made thereon and
of the date to which interest thereon has been paid. The Company agrees to
afford the benefits of this paragraph 11A to any Transferee which shall have
made the same agreement as each Purchaser has made in this paragraph 11A. No
holder shall be required to present or surrender any Note or make any notation
thereon, except that upon the written request of the Company made concurrently
with or reasonably promptly after the payment or prepayment in full of any Note,
the applicable holder shall surrender such Note for cancellation, reasonably
promptly after such request, to the Company at its principal office.

          11B.          Expenses. Whether or not the transactions contemplated
hereby shall be consummated, the Company shall pay, and save Prudential, each
Purchaser and any Transferee harmless against liability for the payment of, all
out-of-pocket expenses arising in connection with such transactions, including:

          (i)          (a) all stamp and documentary taxes and similar charges,
(b) costs of obtaining a private placement number from Standard and Poor's
Ratings Group for the Notes and (c) fees and expenses of brokers, agents,
dealers, investment banks or other intermediaries or placement agents, in each
case as a result of the execution and delivery of this Agreement or the other
Transaction Documents or the issuance of the Notes;

          (ii)          document production and duplication charges and the fees
and expenses of any special counsel engaged by such Purchaser or such Transferee
in connection with (a) this Agreement, any of the other Transaction Documents
and the transactions contemplated hereby and (b) any subsequent proposed waiver,
amendment or modification of, or proposed consent under, this Agreement or any
other Transaction Document, whether or not such proposed waiver, amendment,
modification or consent shall be effected or granted;

          (iii)          the costs and expenses, including attorneys' and
financial advisory fees, incurred by such Purchaser or such Transferee in
enforcing (or determining whether or how to enforce) any rights under this
Agreement or the Notes or any other Transaction Document or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or any other Transaction Document or the
transactions contemplated hereby or by reason of the Company or such



45

--------------------------------------------------------------------------------


Transferee's having acquired any Note, including without limitation costs and
expenses incurred in any workout, restructuring or renegotiation proceeding or
bankruptcy case; and

          (iv)          any judgment, liability, claim, order, decree, cost,
fee, expense, action or obligation resulting from the consummation of the
transactions contemplated hereby, including the use of the proceeds of the Notes
by the Company.

          The Company also will promptly pay or reimburse each Purchaser or
holder of a Note (upon demand, in accordance with each such Purchaser's or
holder's written instruction) for all fees and costs paid or payable by such
Purchaser or holder to the Securities Valuation Office of the National
Association of Insurance Commissioners in connection with the initial filing of
this Agreement and all related documents and financial information, and all
subsequent annual and interim filings of documents and financial information
related to this Agreement, with such Securities Valuation Office or any
successor organization acceding to the authority thereof.

          The obligations of the Company under this paragraph 11B shall survive
the transfer of any Note or portion thereof or interest therein by any Purchaser
or any Transferee and the payment of any Note.

          11C.          Consent to Amendments. This Agreement may be amended,
and the Company may take any action herein prohibited, or omit to perform any
act herein required to be performed by it, if the Company shall obtain the
written consent to such amendment, action or omission to act, of the Required
Holder(s) except that, (i) with the written consent of the holders of all Notes
of a particular Series, and, if an Event of Default shall have occurred and be
continuing, of the holders of all Notes of all Series at the time outstanding
(and not without such written consents), the Notes of such Series may be amended
or the provisions thereof waived to change the maturity thereof, to change or
affect the principal thereof, or to change or affect the rate, method of
computation or time of payment of interest on or any Yield-Maintenance Amount
payable with respect to the Notes of such Series, (ii) without the written
consent of the holder or holders of all Notes at the time outstanding, no
amendment to or waiver of the provisions of this Agreement shall change or
affect the provisions of paragraph 7A or this paragraph 11C insofar as such
provisions relate to proportions of the principal amount of the Notes of any
Series, or the rights of any individual holder of Notes, required with respect
to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration, (iii) with the written consent of
Prudential (and not without the written consent of Prudential) the provisions of
paragraph 2B may be amended or waived (except insofar as any such amendment or
waiver would affect any rights or obligations with respect to the purchase and
sale of Notes which shall have become Accepted Notes prior to such amendment or
waiver), and (iv) with the written consent of all of the Purchasers which shall
have become obligated to purchase Accepted Notes of any Series (and not without
the written consent of all such Purchasers), any of the provisions of paragraphs
2B and 3 may be amended or waived insofar as such amendment or waiver would
affect only rights or obligations with respect to the purchase and sale of the
Accepted Notes of such Series or the terms and provisions of such Accepted
Notes. Each holder of any Note at the time or thereafter outstanding shall be
bound by any consent authorized by this paragraph 11C, whether or not such Note
shall have been marked to indicate such consent, but any Notes issued thereafter
may bear a notation referring to any such

46

--------------------------------------------------------------------------------


consent. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of any Note. Without limiting the
generality of the foregoing, no negotiations or discussions in which Prudential
or any holder of any Note may engage regarding any possible amendments, consents
or waivers with respect to this Agreement or the Notes shall constitute a waiver
of any Default or Event of Default, any term of this Agreement or any Note or
any rights of Prudential or any such holder under this Agreement or the Notes.
As used herein and in the Notes, the term "this Agreement" and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

          11D.          Form, Registration, Transfer and Exchange of Notes; Lost
Notes. The Notes are issuable as registered notes without coupons in
denominations of at least $100,000, except as may be necessary to (i) reflect
any principal amount not evenly divisible by $100,000 or (ii) enable the
registration of transfer by a holder of its entire holding of Notes; provided,
however, that no such minimum denomination shall apply to Notes issued upon
transfer by any holder of the Notes to Prudential or Prudential Affiliates or to
any other entity or group of Affiliates with respect to which the Notes so
issued or transferred shall be managed by a single entity. The Company shall
keep at its principal office a register in which the Company shall provide for
the registration of Notes and of transfers of Notes. Upon surrender for
registration of transfer of any Note at the principal office of the Company, the
Company shall, at its expense, execute and deliver one or more new Notes of like
tenor and of a like aggregate principal amount, registered in the name of such
transferee or transferees. At the option of the holder of any Note, such Note
may be exchanged for other Notes of like tenor and of any authorized
denominations, of a like aggregate principal amount, upon surrender of the Note
to be exchanged at the principal office of the Company. Whenever any Notes are
so surrendered for exchange, the Company shall, at its expense, execute and
deliver the Notes which the holder making the exchange is entitled to receive.
Every Note surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer duly executed,
by the holder of such Note or such holder's attorney duly authorized in writing.
Any Note or Notes issued in exchange for any Note or upon transfer thereof shall
carry the rights to unpaid interest and interest to accrue which were carried by
the Note so exchanged or transferred, so that neither gain nor loss of interest
shall result from any such transfer or exchange. Upon receipt of written notice
from the holder of any Note of the loss, theft, destruction or mutilation of
such Note and, in the case of any such loss, theft or destruction, upon receipt
of such holder's unsecured indemnity agreement, or in the case of any such
mutilation upon surrender and cancellation of such Note, the Company will make
and deliver a new Note, of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Note.

          11E.          Persons Deemed Owners; Participations. Prior to due
presentment for registration of transfer, the Company may treat the Person in
whose name any Note is registered as the owner and holder of such Note for the
purpose of receiving payment of principal of, interest on and any
Yield-Maintenance Amount payable with respect to such Note and for all other
purposes whatsoever, whether or not such Note shall be overdue, and the Company
shall not be affected by notice to the contrary. Subject to the preceding
sentence, the holder of any Note may from time to time grant participations in
all or any part of such Note to any Person on such terms and conditions as may
be determined by such holder in its sole and absolute discretion.


47

--------------------------------------------------------------------------------




          11F.          Survival of Representations and Warranties; Entire
Agreement. All representations and warranties contained herein or made in
writing by or on behalf of the Company in connection herewith shall survive the
execution and delivery of this Agreement, the Notes and the other Transaction
Documents, the transfer by any Purchaser of any Note or portion thereof or
interest therein and the payment of any Note, and may be relied upon by any
Transferee, regardless of any investigation made at any time by or on behalf of
any Purchaser or any Transferee. Subject to the preceding sentence, this
Agreement, the Notes and the other Transaction Documents embody the entire
agreement and understanding between the Purchasers and the Company with respect
to the subject matter hereof and supersede all prior agreements and
understandings relating to such subject matter.

          11G.          Successors and Assigns. All covenants and other
agreements in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of the respective successors and assigns of the
parties hereto (including, without limitation, any Transferee) whether so
expressed or not.

          11H.          Independence of Covenants. All covenants hereunder and
under the other Transaction Documents shall be given independent effect so that
if a particular action or condition is prohibited by any one of such covenants,
the fact that it would be permitted by an exception to, or otherwise be in
compliance within the limitations of, another covenant shall not (i) avoid the
occurrence of a Default or Event of Default if such action is taken or such
condition exists or (ii) in any way prejudice an attempt by the holder of any
Note to prohibit through equitable action or otherwise the taking of any action
by the Company or any Subsidiary which would result in a Default or Event of
Default.

          11I.          Notices. All written communications provided for
hereunder (other than communications provided for under paragraph 2) shall be
sent by first class mail or nationwide overnight delivery service (with charges
prepaid) and (i) if to Prudential or any Purchaser, addressed to Prudential or
such Purchaser at the address specified for such communications in the Purchaser
Schedule attached hereto (in the case of Prudential or the Purchasers of the
Series A Notes) or the Purchaser Schedule attached to the applicable
Confirmation of Acceptance (in the case of any Purchaser of any Shelf Notes) or
at such other address as Prudential or such Purchaser shall have specified to
the Company in writing, (ii) if to any other holder of any Note, addressed to
such other holder at such address as such other holder shall have specified to
the Company in writing or, if any such holder shall not have so specified an
address to the Company, then addressed to such holder in care of the last holder
of such Note which shall have so specified an address to the Company and (iii)
if to the Company, addressed to it at 1165 Reynolds Road, Charlotte, Michigan,
48813, Attention: Chief Financial Officer or at such other address as the
Company shall have specified to the holder of each Note in writing, provided,
however, that any such communication to the Company may also, at the option of
the Person sending such communication, be delivered by any other means either to
the Company at its address specified above or to any Authorized Officer of the
Company. Any communication pursuant to paragraph 2 shall be made by the method
specified for such communication in paragraph 2, and shall be effective to
create any rights or obligations under this Agreement only if, in the case of a
telephone communication, an Authorized Officer of the party conveying the
information and of the party receiving the information are parties to the
telephone call, and in the case of a facsimile transmission communication, the
communication is signed by an Authorized

48

--------------------------------------------------------------------------------


Officer of the party conveying the information, addressed to the attention of an
Authorized Officer of the party receiving the information, and in fact received
at the facsimile terminal the number of which is listed for the party receiving
the communication in the Information Schedule or at such other facsimile
terminal as the party receiving the information shall have specified in writing
to the party sending such information.

          11J.          Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding, any payment of principal
of, interest on, or Yield-Maintenance Amount payable with respect to, any Note
that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day.

          11K.          Satisfaction Requirement. If any agreement, certificate
or other writing, or any action taken or to be taken, is by the terms of this
Agreement required to be satisfactory to any Purchaser, to any holder of Notes
or to the Required Holder(s), the determination of such satisfaction shall be
made by such Purchaser, such holder or the Required Holder(s), as the case may
be, in the sole and exclusive judgment (exercised in good faith) of the Person
or Persons making such determination.

          11L.          GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH
WOULD OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE
WITH, OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).

          11M.          SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE NOTES O THE OTHER
TRANSACTION DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS IN
COOK COUNTY, ILLINOIS, OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF
ILLINOIS AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE COMPANY HEREBY
IRREVOCABLY ACCEPTS, UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS
WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING. THE COMPANY FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN PARAGRAPH 11I
OR TO CT CORPORATION SYSTEM AT 208 SOUTH LASALLE STREET, CHICAGO, ILLINOIS
60604, SUCH SERVICE TO BECOME EFFECTIVE UPON RECEIPT. THE COMPANY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE

49

--------------------------------------------------------------------------------


LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY IN ANY OTHER
JURISDICTION. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE NOTES
BROUGHT IN ANY OF THE AFORESAID COURTS AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
TO THE EXTENT THAT THE COMPANY HAS OR MAY HEREAFTER ACQUIRE IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OF
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION
OR OTHERWISE WITH RESPECT TO ITSELF OR ITS PROPERTY), THE COMPANY HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR THE NOTES. THE COMPANY, PRUDENTIAL AND EACH PURCHASER HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

          11N.          Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

          11O.          Descriptive Headings; Advice of Counsel; Interpretation;
Time of the Essence. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. Each party to this Agreement represents to the other parties to this
Agreement and the other Transaction Documents that such party has been
represented by counsel in connection with this Agreement, the Notes and the
other Transaction Documents, that such party has discussed this Agreement, the
Notes and the other Transaction Documents with its counsel and that any and all
issues with respect to this Agreement, the Notes and the other Transaction
Documents have been resolved as set forth herein and therein. No provision of
this Agreement, the Notes or the other Transaction Documents shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured, drafted or dictated such provision. Time is of the
essence in the performance of this Agreement, the Notes and the other
Transaction Documents.

          11P.          Counterparts; Facsimile or Electronic Signatures. This
Agreement may be executed in any number of counterparts (or counterpart
signature pages), each of which counterparts shall be an original, but all of
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.


50

--------------------------------------------------------------------------------




          11Q.          Severalty of Obligations. The sales of Notes to the
Purchasers are to be several sales, and the obligations of Prudential and the
Purchasers under this Agreement are several obligations. No failure by
Prudential or any Purchaser to perform its obligations under this Agreement
shall relieve any other Purchaser or the Company of any of its obligations
hereunder, and neither Prudential nor any Purchaser shall be responsible for the
obligations of, or any action taken or omitted by, any other such Person
hereunder.

          11R.          Independent Investigation. Each Purchaser represents to
and agrees with each other Purchaser that it has made its own independent
investigation of the condition (financial and otherwise), prospects and affairs
of the Company and its Subsidiaries in connection with its purchase of the Notes
hereunder and has made and shall continue to make its own appraisal of the
creditworthiness of the Company. No holder of Notes shall have any duties or
responsibility to any other holder of Notes, either initially or on a continuing
basis, to make any such investigation or appraisal or to provide any credit or
other information with respect thereto. No holder of Notes is acting as agent or
in any other fiduciary capacity on behalf of any other holder of Notes.

          11S.          Directly or Indirectly. Where any provision in this
Agreement refers to actions to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether the action in
question is taken directly or indirectly by such Person.

          11T.          Binding Agreement. When this Agreement is executed and
delivered by the Company, Prudential and the Initial Purchasers, it shall become
a binding agreement between the Company, on one hand, and Prudential and each
Initial Purchaser, on the other hand. This Agreement shall also inure to the
benefit of each Purchaser which shall have executed and delivered a Confirmation
of Acceptance and each such Purchaser shall be bound by this Agreement to the
extent provided in such Confirmation of Acceptance.

[signature pages follow]







51

--------------------------------------------------------------------------------




 

Very truly yours,

 

 

 

SPARTAN MOTORS, INC.

 

 

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

Name:

 

--------------------------------------------------------------------------------

 

 

Title:

 

--------------------------------------------------------------------------------















52

--------------------------------------------------------------------------------




The foregoing Agreement is
hereby accepted as of the
date first above written.

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

 

Vice President

 

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY
   OF AMERICA

 

 

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

 

Vice President

 

 

 

 

 

 

 

 

PRUCO LIFE INSURANCE COMPANY
   OF NEW JERSEY

 

 

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

 

Vice President

 

 




53

--------------------------------------------------------------------------------




EXHIBIT A-1

[FORM OF SERIES A NOTE]

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED AND ASSIGNED (I) IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD
PURSUANT TO AN APPLICABLE EXEMPTION FROM REGISTRATION UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAWS.

SPARTAN MOTORS, INC.

4.93% SERIES A SENIOR NOTE DUE NOVEMBER 30, 2010

No. _____
$________

[Date]
PPN___________

          FOR VALUE RECEIVED, the undersigned, Spartan Motors, Inc., a
corporation organized and existing under the laws of the State of Michigan
(herein called the "Company"), hereby promises to pay to ______________________,
or registered assigns, the principal sum of _______________ DOLLARS on November
30, 2010, with interest (computed on the basis of a 360-day year-30-day month)
(a) on the unpaid balance thereof at the rate of 4.93% per annum (or during any
period when an Event of Default shall be in existence, at the election of the
Required Holder(s) of the Series A Notes, at the Default Rate (as defined
below)) from the date hereof, payable quarterly on February 28, May 30, August
30 and November 30 in each year, commencing with the February 28, May 30, August
30 or November 30 next succeeding the date hereof, until the principal hereof
shall have become due and payable, and (b) on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of Yield-Maintenance
Amount and, to the extent permitted by applicable law, any overdue payment of
interest, payable quarterly as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
Default Rate. The "Default Rate" shall mean a rate per annum from time to time
equal to the lesser of (i) the maximum rate permitted by applicable law, and
(ii) the greater of (a) 6.93% or (b) 2.00% over the rate of interest publicly
announced by JPMorgan Chase Bank, National Association, from time to time in New
York City as its Prime Rate.

          Payments of principal of, interest on and any Yield-Maintenance Amount
payable with respect to this Note are to be made at the main office of JPMorgan
Chase Bank, National Association, in New York City or at such other place as the
holder hereof shall designate to the Company in writing, in lawful money of the
United States of America.


A-1-1

--------------------------------------------------------------------------------




          This Note is one of a series of Senior Notes (herein called the
"Notes") issued pursuant to a Note Purchase and Private Shelf Agreement, dated
as of November 30, 2007 (herein called the "Agreement"), between the Company, on
the one hand, and Prudential Investment Management, Inc., the Initial Purchasers
named in the Purchaser Schedule attached thereto and each Prudential Affiliate
which becomes party thereto, on the other hand, and is entitled to the benefits
thereof.

          This Note is a registered Note and, as provided in the Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

          This Note is subject to optional prepayment, in whole or from time to
time in part, on the terms specified in the Agreement.

          This Note is guaranteed pursuant to one or more Guaranty Agreements
executed by certain guarantors. Reference is made to such Guaranty Agreements
for a statement concerning the terms and conditions governing such guarantee of
the obligations of the Company hereunder.

          The Company and any and all endorsers, guarantors and sureties
severally waive grace, demand, presentment for payment, notice of dishonor or
default, notice of intent to accelerate, notice of acceleration (except to the
extent required in the Agreement), protest and diligence in collecting in
connection with this Note, whether now or hereafter required by applicable law.

          In case an Event of Default shall occur and be continuing, the
principal of this Note may be declared or otherwise become due and payable in
the manner and with the effect provided in the Agreement.

          Capitalized terms used herein which are defined in the Agreement and
not otherwise defined herein shall have the meanings as defined in the
Agreement.

          THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE
(EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO
BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).

 

SPARTAN MOTORS, INC.

 

 

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

Title:

 

--------------------------------------------------------------------------------


A-1-2

--------------------------------------------------------------------------------




EXHIBIT A-2

[FORM OF SHELF NOTE]

SPARTAN MOTORS, INC.

___% SENIOR SERIES ___ NOTE DUE _____________

No.      
ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST RATE:
INTEREST PAYMENT DATES:
FINAL MATURITY DATE:
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:
PPN______________

          FOR VALUE RECEIVED, the undersigned, Spartan Motors, Inc., a
corporation organized and existing under the laws of the State of Michigan
(herein called the "Company"), hereby promises to pay to
________________________, or registered assigns, the principal sum of
____________________ DOLLARS [on the Final Maturity Date specified above] [,
payable on the Principal Prepayment Dates and in the amounts specified above,
and on the Final Maturity Date specified above in an amount equal to the unpaid
balance of the principal hereof,] with interest (computed on the basis of a
360-day year-30-day month) (a) on the unpaid balance thereof at the Interest
Rate per annum specified above (or, during any period when an Event of Default
shall be in existence, at the election of the Required Holder(s) of this Series
of Notes at the Default Rate (as defined below)), from the date hereof, payable
on each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of Yield Maintenance Amount and, to the extent permitted by
applicable law, any overdue payment of interest, payable on each Interest
Payment Date as aforesaid (or, at the option of the registered holder hereof, on
demand), at a rate per annum from time to time equal to the Default Rate. The
"Default Rate" shall mean a rate per annum from time to time equal to the lesser
of (i) the maximum rate permitted by applicable law, and (ii) the greater of (a)
2.00% over the Interest Rate specified above or (b) 2.00% over the rate of
interest publicly announced by JPMorgan Chase Bank, National Association, from
time to time in New York City as its Prime Rate.

          Payments of principal of, interest on and any Yield Maintenance Amount
payable with respect to this Note are to be made at the main office of JPMorgan
Chase Bank, National Association, in New York City or at such other place as the
holder hereof shall designate to the Company in writing, in lawful money of the
United States of America.

          This Note is one of a series of Senior Notes (herein called the
"Notes") issued pursuant to a Note Purchase and Private Shelf Agreement, dated
as of November 30, 2007 (herein called the

A-2-1

--------------------------------------------------------------------------------


"Agreement"), between the Company, on the one hand, and Prudential Investment
Management, Inc., the Initial Purchasers named in the Purchaser Schedule
attached thereto and each Prudential Affiliate which becomes party thereto, on
the other hand, and is entitled to the benefits thereof.

          This Note is a registered Note and, as provided in the Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

          [The Company agrees to make required prepayments of principal on the
dates and in the amounts specified above or in the Agreement.] [This Note is
[also] subject to optional prepayment, in whole or from time to time in part, on
the terms specified in the Agreement.]

          This Note is guaranteed pursuant to one or more Guaranty Agreements
executed by certain guarantors. Reference is made to such Guaranty Agreements
for a statement concerning the terms and conditions governing such guarantee of
the obligations of the Company hereunder.

          The Company and any and all endorsers, guarantors and sureties
severally waive grace, demand, presentment for payment, notice of dishonor or
default, notice of intent to accelerate, notice of acceleration (except to the
extent required in the Agreement), protest and diligence in collecting in
connection with this Note, whether now or hereafter required by applicable law.

          In case an Event of Default shall occur and be continuing, the
principal of this Note may be declared or otherwise become due and payable in
the manner and with the effect provided in the Agreement.

          Capitalized terms used herein which are defined in the Agreement and
not otherwise defined herein shall have the meanings as defined in the
Agreement.

          THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE
(EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO
BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).

 

SPARTAN MOTORS, INC.

 

 

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

Title:

 

--------------------------------------------------------------------------------


A-2-2

--------------------------------------------------------------------------------